 


 
EXHIBIT 10.2
 


 


STOCK PURCHASE AGREEMENT
 
BY AND AMONG
 
DAVID L. DINNING,
 
RONALD A. CORL,
 
DAVID C. KLEMENTIK,
 
RANGER INVESTMENT COMPANY,
 
SOLAR FUEL COMPANY, INC.
 
AND
 
AK STEEL NATURAL RESOURCES, LLC
 
DATED AS OF OCTOBER 4, 2011
 



 
 
 

--------------------------------------------------------------------------------

 



 
STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (including the Exhibits and Disclosure Schedules
hereto, this “Agreement”) is made as of  October 4, 2011, by and among David L.
Dinning, an individual (“Dinning”), Ronald A. Corl, an individual (“Corl”),
David C. Klementik, an individual (“Klementik”), Ranger Investment Company, a
Delaware corporation (“Ranger,” and together with Dinning, Corl and Klementik,
the “Sellers”), Solar Fuel Company, Inc., a Pennsylvania corporation (the
“Company”), and AK Steel Natural Resources, LLC, a Delaware limited liability
company (the “Purchaser”).  The Sellers, the Company and the Purchaser may also
be referred to herein as the “Parties” and each individually as a “Party.”
 
RECITALS
 
WHEREAS, the authorized capital stock of the Company consists of 750 shares of
common stock, par value $100.00 per share (“Common Stock”), 750 of which are
issued and outstanding, and the Sellers are the owners of all of the issued and
outstanding shares of Common Stock (the “Shares”);
 
WHEREAS, the Sellers desire to sell, and the Purchaser desires to purchase, all
of the Shares for the consideration and on the terms and conditions set forth in
this Agreement;
 
NOW, THEREFORE, in consideration of the foregoing, and of the representations,
warranties, covenants, and agreements contained herein, the Parties hereby agree
as follows:
 
ARTICLE 1                      
 
DEFINITIONS AND INTERPRETATION
 
Section 1.1 Definitions.
 
(a) As used in this Agreement, the following terms have the meanings set forth
below:
 
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling, controlled by or under common control with such
specified Person.  For the purposes of this definition, “control,” when used
with respect to any Person, means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.  For purposes of
defining Affiliates of Sellers and the Company (in the case of Company, only
prior to the Closing) all Sellers shall be treated jointly as one Person to
determine control of a Person by any Seller or Affiliated status with any or all
Sellers.
 
 “Business” means the ownership, leasing and sale of coal and related activities
(including without limitation those with respect to Outleases, Real Property and
Real Property Leases, but excluding mining operations of any lessee or sublessee
of the Company or the
 

 
1

--------------------------------------------------------------------------------

 

Company Subsidiary, except with respect to Section 4.16, in which case the
operations of lessees and sublessees is included in this definition) and all
other business conducted by the Company and the Company Subsidiary.
 
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in New York City, NY.
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Company Disclosure Schedule” means the disclosure schedule delivered to the
Purchaser by the Sellers concurrently with the execution hereof and arranged in
sections corresponding to the lettered and numbered sections in this Agreement,
as applicable.  The disclosures set forth in any particular section relate only
to the provisions on the Section of this Agreement to which they expressly
relate and not to any other provision in this Agreement.
 
“Company Material Adverse Effect” means any event, circumstance, change or
effect that, individually or in the aggregate with any other events,
circumstances, changes or effects, is or is reasonably likely to be materially
adverse to  (a) the Business, condition (financial or otherwise), assets,
liabilities, prospects or results of operations of the Company and the Company
Subsidiary or (b) the ability of the Company to consummate the transactions
contemplated by this Agreement or fulfill the conditions to closing set forth in
Article 7.
 
“Company Subsidiary” means Gray Mining Company, Inc.
 
“Confidentiality Agreement” means the Confidentiality Agreement by and between
Company and Purchaser dated as of even date herewith, but effective as of June
22, 2011.
 
“Contract” means any contract, lease, Outlease, Real Property Lease, license,
evidence of indebtedness, mortgage, indenture, purchase order, binding bid,
letter of credit, security agreement, or other legally binding arrangement
either written or oral.
 
“Debt” means the debt described on Schedule 4.30 of the Company Disclosure
Schedule.
 
“Environmental Law” means any Law in effect as of the Closing Date concerning:
(a) the environment, including any Law related to pollution, contamination,
cleanup, preservation, protection, and reclamation of the environment; or (b)
any disposal, Release or threatened Release of any Hazardous Substance,
including the investigation, monitoring, clean up, removal, treatment, or any
other action to address such Release or threatened Release.  Environmental Laws
shall include, but not be limited to, the Surface Mining Control and Reclamation
Act of 1977, as amended, 30 U.S.C. § 1201 et seq. (“SMCRA”), the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. § 801 et seq., the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, 42
U.S.C. § 9601 et seq. (“CERCLA”), the Resource Conservation and Recovery Act of
1976, as amended, 42 U.S.C. § 6901 et seq. (“RCRA”), the Emergency Planning and
Community Right to Know Act, 42 U.S.C. § 11001 et seq. (“EPCRA”), the Clean Air
Act, as amended, 42 U.S.C. § 7401 et seq., the Federal Water Pollution Act, as
amended, 33 U.S.C. § 1251 et seq., the Toxic Substances Control Act, as amended,
15 U.S.C. § 2601 et seq. (“TSCA”), the Safe Drinking Water Act, as amended, 42
 

 
2

--------------------------------------------------------------------------------

 

U.S.C. § 300 et seq., the Federal Hazardous Materials Transportation Law, 49
U.S.C. § 5101 et seq., and all other similar federal, state, and local Laws, and
their implementing rules and regulations, as well as the terms and conditions of
any Permit issued pursuant to any of the foregoing. 
 
“Environmental Liabilities” means any claims, judgments, orders, injunctions,
verdicts, awards, settlements, damages, fines, penalties, costs (including
response, investigative, remedial, or inspection costs), obligations, losses or
liabilities arising from, under, or in connection with (a) any Environmental
Laws, (b) a claim by any private Person or Governmental Authority arising out of
any exposure of any Person or property to Hazardous Substances, or (c) any
threat, event or circumstance reasonably expected to give rise to either (a) or
(b).
 
 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
modified or restated from time to time or any successor statute, together with
the regulations thereunder.
 
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.
 
“Governmental Authority” means any federal, state, municipal, local, or foreign
government, governmental authority, regulatory or administrative agency,
governmental commission, department, board, bureau, court, tribunal, arbitrator,
or arbitral body.
 
“Hazardous Substance” means (a) any substances or materials that are designated
or defined (either by inclusion on a list or by reference to characteristics),
or regulated by any Governmental Authority, as hazardous, toxic or dangerous, or
as a pollutant, contaminant, or waste, under any Environmental Laws, and (b) any
substance (including petroleum and its byproducts) that, whether by its nature
or its use, is subject to regulation under any Environmental Laws or with
respect to which any Environmental Laws or Governmental Authority requires
environmental investigation, monitoring or remediation.
 
 “Initial Portion of the Purchase Price” means Twenty Four Million Dollars
($24,000,000) less the initial deposit of One Hundred Thousand Dollars
($100,000) previously paid to Sellers by Purchaser or its Affiliates.
 
“Law” means any constitutional provision, statute, code, ordinance, common law,
rule, and regulation adopted, enacted, or promulgated by any Governmental
Authority and any written decree, injunction, judgment, order, ruling,
assessment, or writ of any Governmental Authority.
 
“Lien” means any lien, encumbrance, security interest, pledge, mortgage,
hypothecation, charge, lease, restriction on transfer of title, or other similar
encumbrance, except for any restriction arising under any applicable securities
Law.
 
“Multiemployer Plan” means a multiemployer plan as defined in Sections 3(37)
and/or 4001(a)(3)(A) of ERISA.
 

 
3

--------------------------------------------------------------------------------

 

“Pension Plan” means any “employee pension benefit plan” as defined in Section
3(2) of ERISA (other than a Multiemployer Plan) that is subject to Section 412
of the Code, Section 302 of ERISA or Title IV of ERISA.
 
“Permit” means any permit, license, approval, waiver, consent, variance, grant,
exemption, registration, operating certificate, order, or other authorization
issued by or from any Governmental Authority.
 
“Permitted Liens” means (a) Liens for current Taxes which are not yet due and
payable or which are being contested in good faith by appropriate proceedings,
but only to the extent disclosed on Schedule 1.1(p) of the Company Disclosure
Schedule, (b) landlord’s, mechanic’s, materialmen’s, warehousemen’s,
repairmen’s, carriers’ and similar Liens securing payments not delinquent or
payments which are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in the Records, (c) easements,
encumbrances, restrictions and minor imperfections of record that do not
interfere with extraction of coal, (d) zoning and environmental regulations, (e)
all electric, telephone, sanitary sewer, storm sewer, water and utility lines,
service lines and facilities now located on, over or under the Real Property or
the Leased Real Property, but only to the extent such utilities do not
materially interfere with coal extraction, (f) all existing public roads and
streets, and all railroad lines affecting the Real Property or the Leased Real
Property, (g) inchoate Liens securing rental payments under the  Real Property
Leases, and (h) Liens in existence on the date hereof to be extinguished prior
to, or contemporaneously with, the Closing.
 
“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust, or other entity or organization, including
any government and any agency or instrumentality thereof.
 
“Pre-Closing Partial Tax Period” means the portion of any Straddle Period
beginning before and ending on the Closing Date.
 
“Pre-Closing Tax Period” means any taxable period that ends on or prior to the
Closing Date.
 
“Purchase Price” means Thirty Six Million Dollars ($36,000,000), adjusted as set
forth in Section 2.3 and in the definition of Initial Portion of the Purchase
Price, and as adjusted pursuant to the terms of the Purchase Price Note.
 
“Purchase Price Note” means a promissory note substantially in the form of
Exhibit A hereto, and on the terms and conditions set forth therein.
 
“Purchaser Material Adverse Effect” means any effect, change, event, condition,
development or circumstance that materially and adversely affects the ability of
the Purchaser to consummate the transactions contemplated by this Agreement or
fulfill the conditions to Closing set forth in Article 7.
 
“Real Property Leases” means the leases and other documents and agreements that
grant Company and Company Subsidiary their rights in the Leased Real Property.
 

 
4

--------------------------------------------------------------------------------

 

“Records” means any and all of the books, records, contracts, agreements and
files of the Company existing on the Closing Date, and all increases and
additions thereto after the Closing Date relating to periods prior to the
Closing Date, including computer records and electronic copies of such
information, whether maintained by the Sellers, the Purchaser, the Company, or
any of their respective Affiliates.
 
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, escape or leaching of any Hazardous Substance into
the environment, whether intentional or unintentional.
 
 “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations of the Securities and Exchange Commission promulgated
thereunder.
 
“Sellers Disclosure Schedule” means the disclosure schedule delivered to the
Purchaser by the Sellers concurrently with the execution hereof and arranged in
sections corresponding to the lettered and numbered sections in this Agreement,
as applicable.  The disclosures set forth in any particular section relate only
to the provisions on the Section of this Agreement to which they expressly
relate and not to any other provision in this Agreement.
 
“Seller Material Adverse Effect” means any effect, change, event, condition,
development or circumstance that materially and adversely affects the ability of
the Sellers to consummate the transactions contemplated by this Agreement or
fulfill the conditions to Closing set forth in Article 7.
 
“SMCRA” means the Surface Mining Control and Reclamation Act of 1977.
 
“Straddle Period” means any taxable period that begins before and ends after the
Closing Date.
 
“Subsidiary” when used with respect to any Party means any corporation, limited
liability company or other organization, whether incorporated or unincorporated,
of which such Party directly or indirectly owns or controls at least a majority
of the securities or other interests having by their terms ordinary voting power
to elect a majority of the board of directors, the board of managers, the
officers or others performing similar functions with respect to such corporation
or other organization (or to direct the management of such Party if it is
managed directly by its members or owners), or any organization of which such
Party is a general partner or managing member.
 
“Tax” means (a) all federal, state, local net income, adjusted gross income,
alternative or add-on minimum, excise, gross receipts, ad valorem, sales or use,
employment-related (including employee withholding or employer payroll, FICA and
FUTA), franchise, profits, gains, personal property, real property, capital
stock, severance, transfer, license, intangibles or other taxes, fees, stamp
taxes, duties, levies or similar assessments, together with any interest and any
penalties, additions to tax or additional amounts imposed by any Governmental
Authority with respect thereto; and (b) any liability for the payment of any
amounts of the type described in clause (a) of this definition as a result of
being a member of an affiliated, consolidated, combined or unitary group for any
period.
 

 
5

--------------------------------------------------------------------------------

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement, including any schedule or attachment thereto,
and including any amendment thereof, filed or required to be filed with a
Governmental Authority in connection with the determination, assessment or
collection of Taxes.
 
 “Treasury Regulations” means the regulations promulgated by the United States
Treasury Department under the Code.
 
(b) The following terms have the meanings defined for such terms in the Sections
set forth below:
 
Affiliate Agreement
 
Section 4.22
Agreement
 
Preamble
Audited Financial Statements
 
Section 4.7
Basket
 
Section 9.4(c)(i)
Cap
 
Section 9.4(c)(i)
CERCLIS
 
Section 4.16
Closing
 
Section 2.2
Closing Date
 
Section 2.2
Collateral Source
 
Section 9.4(a)
Common Stock
 
Recitals
Company
 
Preamble
Company Plan
 
Section 4.13(a)
Disclosure Schedule
 
Section 11.13
Financial Statements
 
Section 4.7
Guarantee
 
Section 2.3(a)
Indebtedness to Sellers
 
Section 2.1(c)
Indemnified Party
 
Section 9.3(a)
Interim Financial Statements
 
Section 4.7
Knowledge
 
Section 1.2(d)
Leased Real Property
 
Section 4.14(b)
Litigation Control Conditions
 
Section 9.3(c)
Losses
 
Section 9.2(a)
Material Contract
 
Section 4.9(a)
NPL
 
Section 4.16
Outleases
 
Section 4.14(b)
Parties
 
Preamble
Party
 
Preamble
Pre-Closing and Straddle Tax Returns
 
Section 10.2
Prime Rate
 
Section 9.7
Purchaser
 
Preamble
Purchaser Indemnitees
 
Section 9.2(a)
Real Property
 
Section 4.14(b)
Reference Date
 
Section 4.7
Responsible Party
 
Section 9.3(a)

 
                                                                 
 
6

--------------------------------------------------------------------------------

 
 


Sellers
 
Preamble
Seller Indemnitees
 
Section 9.2(b)
Shares
 
Recitals
Third Party Claim
 
Section 9.3(b)



Section 1.2 Interpretation.  In this Agreement:
 
(a) Unless the context otherwise requires, words describing the singular number
shall include the plural and vice versa, and words denoting any gender shall
include all genders.
 
(b) The words “include”, “includes,” and “including” are not limiting.
 
(c) The words “hereby,” “hereof,” “herein,” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole, including the exhibits and Disclosure Schedules hereto, and not to
any particular provision of this Agreement.
 
(d) The phrase “to the knowledge of” and similar phrases relating to knowledge
of (i) the Sellers shall mean the actual knowledge of those Persons listed on
Schedule 1.2(d)(i) of the Company Disclosure Schedule and what each such
individual would reasonably be expected to have known after reasonable inquiry
and after specific inquiry with respect to investigation regarding the accuracy
of any representation or warranty contained in this Agreement, including being
aware of facts, circumstances or events that would lead a reasonable Person to
conclude that any representation or warranty in this Agreement is not correct,
and (ii) the Company shall mean the actual knowledge of those Persons listed on
Schedule 1.2(d)(ii) of the Company Disclosure Schedule and what each such
individual would reasonably be expected to have known after reasonable inquiry
and after specific inquiry with respect to investigation regarding the accuracy
of any representation or warranty contained in this Agreement, including being
aware of facts, circumstances or events that would lead a reasonable Person to
conclude that any representation or warranty in this Agreement is not correct.
 
A Person (other than an individual) will be deemed to have Knowledge of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer, employee, shareholder, partner,
executor or trustee of that Person (or in any similar capacity) has, or at any
time had, Knowledge of that fact or other matter (as set forth in section (d)
above), and any such individual (and any individual party to this Agreement)
will be deemed to have conducted a reasonably comprehensive investigation
regarding the accuracy of the representations and warranties made herein by that
Person or individual.
 
(e) Unless otherwise expressly noted to the contrary, all references in this
Agreement to “dollars” or “$” shall mean United States dollars.
 
ARTICLE 2                      
 
PURCHASE AND SALE OF SHARES
 
Section 2.1 Purchase and Sale of Shares. Indebtedness to Sellers.
 

 
7

--------------------------------------------------------------------------------

 



(a) On the terms and subject to the conditions set forth in this Agreement, the
Sellers agree to sell to the Purchaser, and the Purchaser agrees to purchase
from the Sellers, the Shares.
 
(b) On the terms and subject to the conditions set forth in this Agreement, as
consideration for the Shares, on the Closing Date, (i) the Purchaser shall pay,
or cause to be paid, to the Sellers, by wire transfer of immediately available
funds, the Initial Portion of the Purchase Price, and (ii) the Purchaser shall
deliver to the Sellers the Purchase Price Note (the “Initial Portion of the
Purchase Price and the Purchase Price Note together, the “Purchase Price”).
 
(c) At Closing, the Sellers shall each pay to Company the amount of $289,084.02
(for a total payment by all Sellers to the Company of $1,156,336.08).  Company
shall immediately pay to Sellers the amounts set forth below by such Seller’s
name.  Such payments shall extinguish all Affilate Debt of Company and Company
Subsidiary (collectively, the “Indebtedness to Sellers”):
 
Seller
 
Principal Balance
   
Accrued Interest
 
David L. Dinning
  $ 33,936.26        
Ronald A. Corl
  $ 176,653.16        
David C. Klementik
  $ 64,243.35        
Ranger Investment Company
  $ 290,720.02     $ 590,783.26  

 
Section 2.2 Closing.  Subject to the terms and conditions of this Agreement, the
closing (the “Closing”) shall take place (i) at the offices of John T. Boyd
Company, 4000 Town Center Blvd., Suite 300, Canonsburg, PA 15317, at 10:00 a.m.,
local time, on a date agreed to between the Parties, which day shall be no later
than the tenth (10th) Business Day following the date on which the last
conditions set forth in Article 7 (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to fulfillment or waiver
of those conditions) shall be fulfilled or waived in accordance herewith or
(ii) at such other time, date or place as the Parties may agree in writing;
provided, however, that notwithstanding anything to the contrary in this
Agreement, in no event shall the Closing take place earlier than October 4,
2011.  The date on which the Closing occurs is hereinafter referred to as the
“Closing Date.”
 
Section 2.3 Closing Deliveries.
 
(a) At the Closing, the Purchaser shall deliver, or cause to be delivered, to
the Sellers, the following, each in form and substance reasonably satisfactory
to the Sellers:
 
(i) a certificate, duly executed by an officer or authorized Person of the
Purchaser, dated as of the Closing Date, certifying that the conditions
specified in Section 7.2 have been fulfilled;
 
(ii) a fully executed original of the Purchase Price Note;
 
(iii) a wire transfer of immediately available funds in an amount equal to the
Initial Portion of the Purchase Price to such account as shall be designated by
the Sellers; and
 

 
8

--------------------------------------------------------------------------------

 



(iv) a fully executed parent guaranty (“Guarantee”) from AK Steel Corporation, a
Delaware corporation, in the form attached hereto as Exhibit B.
 
(b) At the Closing, the Sellers and the Company, as applicable, shall deliver,
or cause to be delivered, to the Purchaser the following, each in form and
substance reasonably satisfactory to the Purchaser:
 
(i) one or more original certificates representing the Shares and the shares of
all the Company Subsidiaries, duly endorsed in blank with respect to the Shares
(or accompanied by duly executed stock powers);
 
(ii) a certificate, duly executed by an officer or authorized Person of Ranger
and by each other Seller, dated as of the Closing Date, certifying that the
conditions specified in Section 7.3 have been fulfilled and (B) a certificate,
duly executed by an officer of the Company, dated as of the Closing Date,
certifying that the conditions specified in Section 7.3 have been fulfilled;
 
(iii) a certificate, duly executed by an officer or authorized Person of Ranger,
dated as of the Closing Date, certifying (A) that the resolutions adopted by the
board of directors and Shareholders of Ranger authorizing this Agreement and the
transactions contemplated hereby, as attached to such certificate, were duly
adopted by all necessary action and remain in full force and effect, and have
not been amended, rescinded or modified, and (B) as to the incumbency of the
officers executing this Agreement on behalf of Ranger and setting forth
certified copies of the articles of incorporation, bylaws and certificate of
good standing of Ranger;
 
(iv) a certificate, duly executed by an officer or authorized Person of the
Company, dated as of the Closing Date, certifying (A) that the resolutions
adopted by the board of directors and Shareholders of the Company authorizing
this Agreement and the transactions contemplated hereby, as attached to such
certificate, were duly adopted by all necessary action and remain in full force
and effect, and have not been amended, rescinded or modified, and (B) as to the
incumbency of the officers executing this Agreement on behalf of the Company and
setting forth certified copies of the articles of incorporation, bylaws and
certificate of good standing of the Company;
 
(v) fully executed resignations of the officers and directors identified on
Schedule 2.3(b)(v) of the Company Disclosure Schedule;
 
(vi) fully executed originals of all consents set forth on Schedule 4.3(a) of
the Company Disclosure Schedule in form and substance reasonably acceptable to
Purchaser;
 
(vii) copies of such agreements and documents described in Section 7.3 as are
required to be provided by Sellers;
 
(viii) a written document in the form attached as Exhibit 2.3(b)(viii) that
irrevocably extinguishes the Indebtedness to Sellers and obligates Sellers to
cause the
 

 
9

--------------------------------------------------------------------------------

 

 actions set forth in Section 6.19 to be taken immediately prior to transfer of
the Shares to Purchaser;
 
(ix) a valid and binding written termination of any agreement between Unionvale,
on the one hand, and Company or the Company Subsidiary, on the other;
 
(x) a valid, binding and enforceable agreement in form acceptable for
recordation, subordinating any rights of Green Energy Gas, LLC and its
successors, assigns and lessees to drill and extract oil and gas within the
areas depicted on Schedule 4.14(d) to the rights of Company and Company
Subsidiary to extract coal from the same areas; and
 
(xi) an executed affidavit as required by Section 1445(b)(2) of the Code and
Section 1.1445-2(b) of the Treasury Regulations stating, under penalties of
perjury, the Sellers’ taxpayer identification numbers or social security numbers
and that the Sellers are not foreign Persons.
 


ARTICLE 3                      
 
REPRESENTATIONS AND WARRANTIES
 
OF THE SELLERS
 
Each of the Sellers hereby represents and warrants, jointly and severally, to
the Purchaser that, as of the date hereof and as of the Closing Date (except
where a different date is indicated):
 
Section 3.1 Corporate Existence.  Ranger (a) is a corporation duly incorporated,
validly existing, and in good standing under the laws of the jurisdiction of its
incorporation; and (b) has all requisite corporate power and authority to own,
lease and operate its assets and carry on its business as currently being
conducted.  Ranger is qualified to do business in all jurisdictions in which the
ownership, leasing or operation of its assets or the conduct of its business
makes such qualification necessary.
 
Section 3.2 Enforceability.  The Sellers have the power, competency and
authority to execute, deliver and perform their obligations under this
Agreement.  This Agreement constitutes a legal, valid, and binding obligation of
the Sellers, enforceable against the Sellers in accordance with its terms,
except as limited by bankruptcy, insolvency, or other laws of general
application relating to the enforcement of creditors’ rights and by general
equitable principles.
 
Section 3.3 No Breach; Approvals.
 
(a) The execution, delivery, and performance by the Sellers of this Agreement
and compliance with the terms and provisions hereof do not and will not violate
or conflict with (with or without notice or lapse of time or both), or result in
a breach of, or require any consent under, or give rise to a right of
termination, cancellation or acceleration of any obligation or loss of benefit
under, or result in the creation of a Lien under, (i) the articles of
incorporation and bylaws of Ranger, (ii) any applicable Law, order, decree or
injunction or any Permit or (iii) any Contract, agreement, undertaking or
license to which the Sellers are a party or by which they or their property is
bound or subject.
 

 
10

--------------------------------------------------------------------------------

 



(b) No filing or registration with, or consent or approval of, any Governmental
Authority or other Person is or will be necessary for the execution, delivery,
or performance of this Agreement by the Sellers or the validity or
enforceability thereof.
 
Section 3.4 No Brokers.  Except as listed on Schedule 3.4 to the Company
Disclosure Schedule, there are no Contracts, agreements or understandings
between any Seller or the Company, on the one hand, and any Person, on the other
hand, that would give rise to a valid claim against the Company or the Purchaser
for a brokerage commission, finder’s fee or other like payment in connection
with the transactions contemplated by this Agreement.
 
Section 3.5  Company Shares.  The Sellers are the record owners and hold
beneficially all of the shares of Common Stock free and clear of all
Liens.  There are no options, warrants, purchase rights or other Contracts or
commitments (other than this Agreement) obligating the Sellers to sell,
transfer, pledge or otherwise dispose of any capital stock of the Company.  The
Sellers are not party to any voting trusts or similar agreements with respect to
the voting of any capital stock or other voting securities of the Company.
 
Section 3.6 Permit Blocking.  Neither the Sellers, nor any Person “owned or
controlled” by the Sellers or any Person “owning or controlling” the Company or
the Company Subsidiary, has been notified by any Governmental Authority
administering SMCRA, or any comparable state law, and has no reason to expect to
receive any notification, that such party is currently (a) ineligible to receive
additional surface mining Permits, (i.e., “permit-blocked”), (b) under
investigation to determine whether its eligibility to receive such Permits
should be revoked, or (c) listed on the Applicant Violator System.  As used in
this Section 3.6, “owned or controlled” shall be defined as set forth in 30
C.F.R. Section 773.5. 
 
Section 3.7 Solvency. Immediately after giving effect to the transactions
contemplated by this Agreement, each Seller shall be able to pay its debts as
they become due and shall own property having a fair saleable value greater than
the amounts required to pay its debts (including a reasonable estimate of the
amount of all contingent liabilities).  Immediately after giving effect to the
transactions contemplated by this Agreement, each Seller shall have adequate
capital to carry on its business or its life, as applicable.  No transfer of
property is being made and no obligation is being incurred by any Seller or its
Affiliates in connection with the transactions contemplated by this Agreement
with the intent to hinder, delay or defraud either present or future creditors
of such Seller or the Company.
 
Section 3.8 Full Disclosure.  Neither this Agreement, the Sellers Disclosure
Schedule nor the Company Disclosure Schedule contains or will contain any untrue
statement of material fact or omits or will omit to state a material fact
required to be stated herein or therein or necessary to make the statements
herein or therein, in light of the circumstances under which they were made, not
misleading.
 
    Section 3.9Disclaimer.  Except for the specific representations and
warranties of Sellers and Company expressly set forth in this Agreement, the
Purchaser acknowledges and agrees with Sellers and Company as follows:
 

 
11

--------------------------------------------------------------------------------

 

(a)  Sellers and the Company specifically disclaim any warranty, guaranty or
representation, oral or written, past or present, express or implied, concerning
(i) the value, nature, quality or condition of the coal underlying the Real
Property and the Leased Real Property, including, without limitation, the
mineability of such coal, and (ii) the income, if any, to be derived from the
Company.
 
(b)  Certain information provided by or on behalf of Sellers and the Company to
Purchaser, as referenced on Schedule 3.9 to the Sellers Disclosure Schedule was
prepared by John T. Boyd Company, Inc. and Resultant Management Group, L.L.C.,
and that Sellers have not made any independent investigation or verification of
such information and make no representations or warranties as to the accuracy or
completeness of such information.
 


ARTICLE 4                      
 
REPRESENTATIONS AND WARRANTIES
 
REGARDING THE COMPANY AND THE COMPANY SUBSIDIARY
 
The Sellers and the Company jointly and severally (until the Closing has
occurred, after which the Sellers only, and not the Company, jointly and
severally) hereby represent and warrant to the Purchaser that, as of the date
hereof and as of the Closing Date (except where a different date is indicated in
the text of this Article 4):
 
Section 4.1 Corporate Existence.  Each of the Company and the Company Subsidiary
(a) is a corporation duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its incorporation or organization; and
(b) has all requisite organizational power and authority to own, lease and
operate its assets and carry on the Business as currently being conducted.  Each
of the Company and the Company Subsidiary is qualified to do Business in all
jurisdictions in which the ownership, leasing or operation of its assets or the
conduct of its Business makes such qualification necessary.
 
Section 4.2 Enforceability.  The Company has the corporate power and authority
to execute, deliver and perform its obligations under this Agreement.  All
corporate and stockholder action required to be taken for the due and proper
authorization, execution and delivery by the Company of this Agreement has been
duly and validly taken, and all such action required to be taken for the
consummation by it of the transactions contemplated by this Agreement will have
been duly and validly taken prior to the Closing.  This Agreement constitutes a
legal, valid, and binding obligation of the Company, enforceable against the
Company in accordance with its terms.
 
Section 4.3 No Breach; Consents; Approvals.
 
(a) Except as set forth on Schedule 4.3(a) to the Company Disclosure Schedule,
the execution, delivery, and performance by the Company of this Agreement and
compliance with the terms and provisions hereof do not and will not violate or
conflict with (with or without notice or lapse of time or both), or result in a
breach of, or require any consent under, or give rise to a right of termination,
cancellation, default, event of default, suspension or acceleration of any
obligation or loss of benefit under, or result in the creation of a Lien under,
(i) the articles of
 

 
12

--------------------------------------------------------------------------------

 

incorporation or bylaws or other organizational documents of the Company or the
Company Subsidiary, (ii) any applicable Law, order, decree or injunction or any
Permit, or (iii) any Contract, Real Property Leases, Outlease, agreement,
undertaking or license to which the Company or the Company Subsidiary is a Party
or by which any of them or their respective properties are bound or subject.


(b) No  filing, notice or registration with, or consent or approval of, any
Governmental Authority or other Person is or will be necessary for the
execution, delivery, or performance of this Agreement by the Sellers, the
Company or the Company Subsidiary or the validity or enforceability thereof, or
to prevent termination, default, event of default, right of termination,
acceleration of the maturity of or the triggering or acceleration of any rights
or occurrence under any Contract or Permit to which the Company or the Company
Subsidiary is a party except as set forth on Schedule 4.3(a) to the Company
Disclosure Schedule.  Schedule 4.3(b) to the Company Disclosure Schedule
contains a list of all payments, notices or actions owing to or by the Company
and the Company Subsidiary and triggered by the consummation of the transactions
contemplated by this Agreement.
 
Section 4.4 Capital Stock.  The authorized capital stock of the Company consists
solely of 750 shares of Common Stock and no preferred stock or other class of
stock of any kind.  There are 750 shares of Common Stock issued and outstanding,
all of which are owned by the Sellers in the amounts set forth on Schedule 4.4
to the Company Disclosure Schedule.  All of the outstanding shares of capital
stock of the Company (which are no more and no less than the Shares and the
Common Stock) have been duly and validly authorized, fully paid and
non-assessable and were issued in compliance with all applicable state, federal
and foreign securities laws and not in violation of or subject to any preemptive
or similar right that entitles any Person to acquire from the Company or the
Company Subsidiary any capital stock or other security of the Company or the
Company Subsidiary or any security convertible into, or exercisable or
exchangeable for, capital stock or any other such security.  There are no
options, warrants, calls, subscriptions, conversion or other rights, agreements
or commitments relating to the Common Stock (other than this Agreement) or the
capital stock of the Company Subsidiary or obligating the Company, or the
Company Subsidiary, to issue any additional shares of capital stock or any other
securities convertible into, exercisable or exchangeable for or evidencing the
right to subscribe for any shares of capital stock of the Company or the Company
Subsidiary.  There are no stock equivalents, interests in the earnings of stock,
stock appreciation, phantom stock, or other similar rights with respect to the
capital stock of the Company or the Company Subsidiary.  There are no
outstanding or authorized contractual obligations of the Company or the Company
Subsidiary to repurchase, redeem or otherwise acquire any capital shares or
other voting securities of or other equity interest in the Company or the
Company Subsidiary or to provide a material amount of funds to, or make any
material investment (in the form of a loan, capital contribution or otherwise)
in, the Company Subsidiary.  There are no voting trusts or similar agreements to
which the Company or the Company Subsidiary is a party with respect to the
voting of any capital shares or other voting securities of or other equity
interest in the Company or the Company Subsidiary.  The Company has no
outstanding bonds, debentures, notes or other obligations the holders of which
have the right to vote (or which are convertible into or exchangeable or
exercisable for securities having the right to vote) with the shareholders of
the Company on any matter.  An organization chart of the Company and the Company
Subsidiary is
 

 
13

--------------------------------------------------------------------------------

 

set forth on Schedule 4.4 to the Company Disclosure Schedule which such chart
sets forth the ownership of the Company and the Company Subsidiary.  Upon
delivery to Purchaser of the Shares, Purchaser will acquire title to the Shares
free and clear of any and all liens, claims or encumbrances except for those set
forth on Schedule 4.4 of the Company Disclosure Schedule.  No ownership interest
in the Company or the Company Subsidiary has ever been challenged, and, to the
Sellers’ and the Company’s Knowledge, no Person has ever threatened to challenge
such interest.
 
Section 4.5 Subsidiaries.  The Company Subsidiary is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation, has the corporate power and authority to operate, own and lease
its properties and to carry on its Business as it is now being conducted, and is
duly qualified to transact Business and is in good standing in each jurisdiction
in which the ownership, operation or lease of its property or the conduct of its
Business requires such qualification and the Company Subsidiary is the only
Subsidiary of the Company.  All of the outstanding shares of capital stock of
the Company Subsidiary is duly authorized, validly issued, fully paid and
nonassessable, and is owned, by the Company free and clear of all Liens, except
to the extent of any Liens set forth on Schedule 4.5 of the Company Disclosure
Schedule.  Except for the Company Subsidiary, neither the Company nor the
Company Subsidiary holds any ownership or other interest, nominal or beneficial,
direct or indirect, in any corporation, partnership, joint venture or other
Person.
 
Section 4.6 Governing Documents.  True and complete copies, with all amendments,
of the articles of incorporation of the Company and the Company Subsidiary
(certified as of a recent date by the Secretary of State of the applicable state
of incorporation or organization), the bylaws of the Company and the Company
Subsidiary (certified as of the date hereof by the Secretary of the Company or
the Company Subsidiary), and the minute books of the Company and the Company
Subsidiary have been furnished to the Purchaser.  The Sellers are not retaining
any books or records of the Company or the Company Subsidiary after the
Closing.  All such books and records shall be retained by the Company and the
Company Subsidiary at and after the Closing.  Neither the Company nor the
Company Subsidiary is in violation of its articles of incorporation or
organization, or its bylaws or operating agreement.  All corporate actions
required of the Company and the Company Subsidiary have been taken, and all
reports or returns required to be filed by the Company and the Company
Subsidiary relating to its respective existence have been filed and all amounts
due and owing thereunder have been paid in full.
 
Section 4.7 Financial Statements.  (a) The audited consolidated statements of
operations, balance sheet, statement of stockholders’ equity, and cash flows of
the Company for and as of the years that ended December 31, 2008and December 31,
2009, including the notes thereto (the “Audited Financial Statements”); and (b)
the unaudited consolidated statements of operations, balance sheet, statement of
stockholders equity, and cash flows for the Company for the year that ended
December 31, 2010and as of the 6 month period that ended June 30, 2011 (the
“Reference Date”), including the notes thereto (the “Interim Financial
Statements” and together with the Audited Financial Statements the “Financial
Statements”) have been made available to the Purchaser and are attached hereto
as Schedule 4.7 to the Company Disclosure Schedule. The Financial Statements are
true and correct in all respects, and present fairly the consolidated financial
position of the Company and the Company Subsidiaries as of the dates
 

 
14

--------------------------------------------------------------------------------

 

indicated and the consolidated results of their operations and their
consolidated cash flows for the periods specified, using accounting methods
applied on a consistent basis throughout the periods covered thereby, and, in
the case of the Interim Financial Statements, subject to normal year-end
adjustments.  


Section 4.8 Absence of Certain Changes.
 
(a) Since the Reference Date, the Company and the Company Subsidiary have
conducted their Business in the ordinary course and, during such period, there
has not been (i) any change by the Company or the Company Subsidiary in any of
its accounting methods, principles or practices (except for changes required by
any laws applicable to the Company or the Company Subsidiary), or any of their
Tax methods, practices or elections; (ii) any declaration, setting aside or
payment of any dividend or other distribution in respect of the capital stock of
the Company, or any direct or indirect redemption, purchase or any other
acquisition by the Company of any such stock; (iii) any change in the capital
stock or in the number of shares or classes of the Company’s authorized or
outstanding capital stock; (iv) any change in the condition (financial or
otherwise), assets, liabilities, earnings, business, prospects, operations or
affairs of the Company or the Company Subsidiary, other than minor changes in
the ordinary course of business, none of which either individually or in the
aggregate has been materially adverse; (v) any material damage, destruction,
loss or other similar occurrence (whether or not insured against), and the
Sellers do not know, or have any reasonable grounds to know, of any such
threatened occurrence; or (vi) any adoption, amendment, modification or
termination of any bonus, insurance, severance, deferred compensation, pension,
retirement, profit sharing, stock option, stock purchase or other employee
benefit plan for the benefit of any directors, officers or key employees of the
Company or the Company Subsidiary.
 
(b) Except as set forth on Schedule 4.8(b) of the Company Disclosure Schedule,
since the Reference Date, neither the Company nor the Company Subsidiary has:
 
(i) Created or incurred any liability of Ten Thousand Dollars ($10,000) or more;
 
(ii) Mortgaged, pledged or subjected to any Lien or otherwise encumbered any of
its assets, whether tangible or intangible;
 
(iii) Discharged or satisfied any Lien, or paid any liability other than current
liabilities due and payable in the ordinary course of business;
 
(iv) Made any investment in or loan to another Person totaling more than Ten
Thousand Dollars ($10,000) or outside the ordinary course of business or paid
down any debt, including Debt, in an aggregate amount totaling more than Ten
Thousand Dollars ($10,000);
 
(v) Entered into, modified, amended or terminated any employment contract,
collective bargaining agreement, or Contract with any agent, representative or
contractor;
 

 
15

--------------------------------------------------------------------------------

 



(vi) Waived any rights, canceled any debt or claim, or terminated, modified or
amended, or suffered the termination, modification or amendment of, any
Contract, lease, agreement or license involving an annual consideration of Ten
Thousand Dollars ($10,000) or more;
 
(vii) Made any capital expenditures or any capital additions or betterments
which in the aggregate exceeded Ten Thousand Dollars ($10,000);
 
(viii) Sold, leased, transferred or otherwise disposed of any tangible or
intangible assets for an aggregate consideration of Ten Thousand Dollars
($10,000) or more;
 
(ix) Sold, leased, transferred or otherwise disposed of any interest in Real
Property;
 
(x) Delayed or postponed the payment of accounts payable or other liabilities;
 
(xi) Cancelled, compromised, waived or released any right or claim;
 
(xii) Renewed, amended, became bound by or entered into any Contract, commitment
or transaction other than in the ordinary course of business which will be
binding upon the Company or the Company Subsidiary after the Closing; or
 
(xiii) Committed, whether on a binding or non-binding basis, to doing any of the
foregoing.
 
Section 4.9 Agreements.
 
(a) Schedule 4.9(a) of the Company Disclosure Schedule lists all of the
Contracts to which the Company or the Company Subsidiary is a party, or by which
any of their respective properties or assets are bound or by which that are
materially affected, involving payments, including contingent payments, to or by
the Company or the Company Subsidiary in excess of Ten Thousand Dollars
($10,000) or that are material to the Business of the Company or the Company
Subsidiary (collectively, the “Material Contracts”), including, but not limited
to, any of the following: (i) leases, royalty agreements; (ii)  mining
agreements; (iii) coal supply agreements; (iv) employment agreements; (v) bonus,
profit-sharing, deferred compensation, severance, golden parachute,
hospitalization, retirement, insurance, pension, welfare, stock option or stock
purchase plans, arrangements or agreements or any other plans, arrangements or
agreements providing for employee benefits or for the remuneration by the
Company or the Company Subsidiary of its stockholders, members, managers,
directors, officers or employees; (vi) agreements with any shareholder, member,
manager, director or officer of the Company or the Company Subsidiary;
(vii) agreements containing covenants by the Company or the Company Subsidiary
not to compete in any lines of business or commerce; (viii) loan, credit or
financing agreements, including all agreements for any commitments for future
loans, credit or financing; (ix) guarantees; (x) mortgages, deeds of trust or
security agreements; (xi) agreements requiring the Company or the Company
Subsidiary to “take or pay” for goods or services; (xii) agreements to purchase
raw materials or services; (xiii) any put or call options with respect to
 

 
16

--------------------------------------------------------------------------------

 

 assets (xiv) hedging or forward contracts; (xv) agreements that would result in
the payment of money or transfer of property due to a change in control of the
Company; or (xvi) agreements to sell the products or services provided by any
Person. Schedule 4.9(a) of the Company Disclosure Schedule includes the
expiration date of each Material Contract and a summary of the terms of any such
unwritten contract, agreement or commitment to which the Company or any Company
Subsidiary is a party or by which any of their respective properties or assets
are bound.


(b) Except as set forth on Schedule 4.9(b) of the Company Disclosure Schedule,
neither the Company nor the Company Subsidiary is in violation of or in default
under (nor does there exist any condition which with the passage of time or the
giving of notice or both would cause such a violation of or default under) any
Material Contract.  Each Material Contract is in full force and effect, and is a
legal, valid and binding obligation of the Company or the Company Subsidiary, as
applicable, and, to the Knowledge of the Company, each of the other parties
thereto, enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency, or other laws of general application relating to the
enforcement of creditors’ rights and by general equitable principles.  To the
Knowledge of the Company, no condition exists or event has occurred that
(whether with or without notice or lapse of time or both) would reasonably be
expected to constitute a default by any other party thereto under any Material
Contract or that would result in a right of termination of any Material
Contract.
 
(c) True and complete copies of all Material Contracts have been delivered to
the Purchaser previously and there are no amendments to or modifications of, or
other agreements of the parties relating to, any such Material Contract which
have not been delivered to the Purchaser.
 
(d) The prices which the Company or the Company Subsidiary shall receive or pay
under all outstanding Material Contracts have been determined in the ordinary
course of business and on arms-length terms.
 
(e) There are no renegotiations of, attempts to renegotiate, or outstanding
rights to renegotiate any material amounts paid or payable to the Company or the
Company Subsidiary under current or completed Material Contracts with any Person
and no such Person has made written demand for such renegotiation.
 
(f) Schedule 4.9(f) of the Company Disclosure Schedule lists all Contracts that
would result in the payment of money or transfer of property due to a change in
control of the Company.
 
(g) Schedule 4.9(g) of the Company Disclosure Schedule summarizes the subject
matters of all agreements with respect to which the Company, since the Reference
Date, has engaged in negotiations or that the Sellers reasonably consider to be
pending, though not yet signed, Contracts.
 
Section 4.10 Undisclosed Liabilities.  Except as set forth on Schedule 4.10 of
the Company Disclosure Schedule, neither the Company, the Company Subsidiary or
any of their respective assets or properties is subject to any liability,
commitment, indebtedness or obligation of any kind whatsoever, whether absolute,
accrued, contingent, matured or unmatured, which is
 

 
17

--------------------------------------------------------------------------------

 

not shown and reserved against in the Financial Statements.


Section 4.11 Permits.
 
(a) The Company and the Company Subsidiary possess all Permits or rights
thereto, necessary for the conduct of their respective Businesses substantially
as currently conducted, and the Company and the Company Subsidiary have posted
and maintained, or arranged for the posting and maintenance, in full force and
effect, all surety bonds, reclamation bonds, letters of credit and similar
instruments required by such Permits.  Schedule 4.11(a) of the Company
Disclosure Schedule sets forth a true, correct, and complete list, as of the
date of this Agreement, of all of the Company’s and the Company Subsidiary’s
Permits, and any pending Permits for which applications have been submitted to
any Governmental Authority (including revisions or modifications of existing
Permits), including, but not limited to, any Permits issued or required pursuant
to any Environmental Laws, and such schedule includes the name of the
Governmental Authority or entity issuing such Permit.  All such Permits which
are not noted as pending, are valid and in full force and effect; and except as
set forth on Schedule 4.11(a) of the Company Disclosure Schedule, the Company
and the Company Subsidiary have not violated, and are not in violation of, or in
default under any such Permit; and no condition exists that with notice or lapse
of time or both would constitute a violation of or default under such Permits,
and none of such Permits will be terminated or impaired or become terminable, in
whole or in part, as a result of the transactions contemplated by this
Agreement.  All applications required to have been filed for the renewal of any
Permits required for the conduct of the Business have been duly filed on a
timely basis with the appropriate Governmental Authorities, and all other
filings required to have been made with respect to such Permits have been duly
made on a timely basis with the appropriate Governmental Authorities.  None of
the Company nor the Company Subsidiary has reasonable cause to expect any action
or challenge to revoke or terminate any of its Permits, or to deny any pending
Permit application.  The information set forth in each application and all other
written material submitted by the Company and each Company Subsidiary to any
Governmental Authority in connection with each Permit set forth in Schedule
4.11(a) of the Company Disclosure Schedule was materially accurate and complete
and did not omit to state any material fact necessary to make such information
not misleading.
 
(b) Neither the Company nor the Company Subsidiary, nor any Person “owned or
controlled” by the Company or the Company Subsidiary or any Person “owning or
controlling” the Company or the Company Subsidiary, has been notified by any
Governmental Authority administering SMCRA, or any comparable state law, and has
no reason to expect to receive any notification, that such party is currently
(i) ineligible to receive additional surface mining Permits, (i.e.,
“permit-blocked”), (ii) under investigation to determine whether its eligibility
to receive such Permits should be revoked, or (iii) listed on the Applicant
Violator System.  As used in this Section 4.11(b), “owned or controlled” shall
be defined as set forth in 30 C.F.R. Section 773.5.
 
(c) Schedule 4.11(c) of the Company Disclosure Schedule sets forth a true,
complete and accurate list of all assets, bonds (including surety bonds and
reclamation bonds), letters of credit or other collateral pledged by the Company
to any Governmental Authority as a requirement to obtaining the Permits listed
in Schedule 4.11(a) of the Company Disclosure Schedule and lists all bonding
agreements related to such collateral (collectively, the “Bonds”).
 

 
18

--------------------------------------------------------------------------------

 

Except as listed on Schedule 4.11(c) of the Company Disclosure Schedule, such
Bonds are all owned by the Company or the Company Subsidiary and shall remain in
place following the Closing, except as set forth on Schedule 4.11(c) of the
Company Disclosure Schedule.  Schedule 4.11(c) of the Company Disclosure
Schedule contains a listing of all existing or future mine reclamation
liabilities of the Company or the Company Subsidiary pursuant to SMCRA or any
comparable state law, including any assets, bonds, letters of credit or other
collateral pledged to satisfy such reclamation liability.  Such reclamation
liabilities shall include, but not be limited to, the cost of any perpetual
water treatment required pursuant to SMCRA, any comparable state law, or any
other Environmental Law.


Section 4.12 Taxes.
 
(a) All income Tax Returns and all other  Tax Returns of the Company or the
Company Subsidiary that were required to be filed with any Governmental
Authority (i) have been filed in a timely manner (taking into account any
applicable extension periods); (ii) are true and correct and complete and were
prepared in substantial compliance with all applicable Laws and regulations; and
(iii) all Taxes, whether or not shown to be due and payable on such Tax Returns
have been paid, except for instances in which the Company is disputing the basis
for such Taxes in good faith.  No claim has ever been made by an authority in a
jurisdiction where the Company or the Company Subsidiary does not file Tax
Returns that the Company or any of it Subsidiaries is or may be subject to
taxation by that jurisdiction.
 
(b) There is no audit, action, suit, proceeding or investigation now pending or,
to the Company’s Knowledge, threatened in writing in respect of any Tax owed by
the Company or the Company Subsidiary.  Neither the Company nor the Company
Subsidiary has received from any Governmental Authority (including jurisdictions
where the Company or its Subsidiaries have not filed Tax Returns) any (i) notice
indicating an intent to open an audit or other review, (ii) request for
information related to Tax matters, or (iii) notice of deficiency or proposed
adjustment for any amount of Tax proposed, asserted, or assessed by any
Governmental Authority against the Company or  the Company Subsidiary.
 
(c) The Company and the Company Subsidiary have withheld and paid all Taxes
required to have been withheld and collected by Law and have paid over such
Taxes to the appropriate governmental authorities to the extent due and payable
including, without limitation, in connection with any amounts paid or owing to
any employee, independent contractor, creditor, stockholder or other third
party.
 
(d) Since January 1, 2002, neither the Company nor the Company Subsidiary has
constituted either a “distributing corporation” or  a “controlled corporation”
(within the meaning of Section 355(a)(1)(A) of the Code) in a transaction that
was purported or represented on any Tax Return to be  governed by Section 355(a)
of the Code.
 
(e) Neither the Company nor the Company Subsidiary has been a member of an
affiliated group (within the meaning of Section 1504(a) of the Code) filing a
consolidated federal income Tax Return (other than a group the common parent of
which is the Company). Neither the Company nor the Company Subsidiary has waived
any statute of limitations in respect of Taxes or agreed to any extension of
time with respect to a Tax assessment or deficiency, in each
 

 
19

--------------------------------------------------------------------------------

 

case with respect to any taxable period that remains open and excluding any
extension that arises as a result of filing a Tax Return by the extended due
date. Neither the Company nor the Company Subsidiary currently is the
beneficiary of any extension of time within which to file any Tax Return.


(f) Except for Taxes not yet delinquent, the Company and the Company Subsidiary
have paid all Taxes due and owing which if not paid could constitute a lien on
the Real Property or Leased Real Property or impose liability on
Purchasers.  The Company and the Company Subsidiary have not received notice of
or become aware of any proposed special assessment which would adversely affect
the Real Property or Leased Real Property. Except as set forth on Schedule
4.12(f) of the Company Disclosure Schedule, the Company and the Company
Subsidiary have not received written notice of or become aware of any increase
of Taxes or assessments affecting the Real Property.
 
(g) Through the Reference Date, all Taxes due and owing by the Company and each
Company Subsidiary have been paid, accrued or reserved on the Interim Financial
Statements.
 
(h) Neither the Company nor any Company Subsidiary will incur any liability for
Taxes after the Reference Date through the Closing Date other than in the
ordinary course of business.
 
(i) Neither the Company nor the Company Subsidiary has at any time changed any
of its methods of reporting income or deductions for Tax purposes from those
employed in the preparation of its Tax Returns.
 
(j) Neither the Company nor the Company Subsidiary has engaged in any
transaction that would constitute a “reportable transaction” as defined in
Section 6706A(c)(1) of the Code and Treas. Reg. §1.6011-4(b)” or a “tax shelter”
within the meaning of Section 6011, 6111, or 6662 of the Code that has not been
disclosed on an applicable Tax Return.
 
(k) No power of attorney is currently in effect with respect to any Tax matter
relating to the Company or the Company Subsidiary.
 
(l) Neither the Company nor the Company Subsidiary has at any time made, changed
or rescinded any express or deemed election relating to Taxes that is not
reflected in a Tax Return.
 
(m) Neither the Company nor the Company Subsidiary (A) has any liability for the
Taxes of another Person as a transferee or successor, by Contract or otherwise;
or (B) will be required to include any item of income in, or exclude any item of
deduction from, taxable income for any taxable period, or portion thereof,
ending after the Closing Date as a result of any (i) change in method of
accounting for a taxable period ending on or prior to the Closing Date,  (ii) a
“closing agreement” as described in Section 7121 of the Code (or any
correspondence or similar provision of state, local, or non-U.S. income Tax law)
executed on or prior to the Closing Date, (iii) intercompany transactions or
excess loss account described in the Treasury Regulations under Section 1502 of
the Code (or any corresponding or similar provision of state, local or feign
income Tax law), (iv) installment sale or open transaction disposition made on
or
 

 
20

--------------------------------------------------------------------------------

 

prior to the Closing Date, (v) prepaid amount received on or prior to the
Closing Date, other than in the ordinary course of business and consistent with
past practices (vi) an election under section 108(i) of the Code, or (vii) other
action taken prior to the Closing Date.


(n) For Tax purposes, the Company and the Company Subsidiary have at all times
been classified as a C corporation as defined by Section 1361(a)(2) of the Code.
 
(o) Neither the Company nor the Company Subsidiary is a party to any agreement,
contract, arrangement or plan that has resulted or could result, separately or
in the aggregate, in the payment of (i) any “excess parachute payment” within
the meaning of Section 280G of the Code (or any corresponding provision of
state, local, or non-U.S. Tax law) and (ii) any amount that will not be fully
deductible as a result of Section 162(m) of the Code (or any corresponding
provision of state, local, or non-U.S. Tax law).  Neither the Company nor the
Company Subsidiary has been a United States real property holding corporation
within the meaning of Section 897 (c)(1)(A)(ii) of the Code.  The Company and
the Company Subsidiary have each disclosed on their federal income Tax Returns
all positions taken therein that could give rise to a substantial understatement
of federal income Tax within the meaning of Section 6662 of the Code.
 
(p) Neither the Company nor the Company Subsidiary (i) is a “controlled foreign
corporation” as defined in Section 957 of the Code, (ii) is a “passive foreign
investment company” within the meaning of Section 1297 of the Code, or (iii) has
a permanent establishment (within the meaning of an applicable Tax treaty) or
otherwise has an office or fixed place of business in a country other than the
country in which it is organized.
 
(q) Neither the Company nor the Company Subsidiary has received any private
letter ruling, technical advice memoranda or similar agreement or rulings from
the Internal Revenue Service (or any comparable ruling from any other
Governmental Authority).
 
(r) Schedule 4.12 of the Company Disclosure Schedule sets forth the following
information with respect to the Company and the Company Subsidiary (or, in the
case of clause (ii) below, with respect to the Company’s Subsidiary) as of the
most recent practicable date (as well as on an estimated pro forma basis as of
the Closing giving effect to the consummation of the transactions contemplated
hereby); (i) the basis of the Company or the Company Subsidiary in its assets;
(ii) the basis of the stockholder(s) of the Company’s Subsidiary in its stock
(or the amount of any excess loss account); (iii) the amount of any net
operating loss, net capital loss, unused investment or other credit, unused
foreign tax credit, or excess charitable contribution allocable to the Company
or the Company Subsidiary; and (iv) the amount of any deferred gain or loss
allocable to the Company or the Company Subsidiary arising out of any
intercompany transaction.
 
(s) The Company has claimed deductions for accrued interest that remains
outstanding in connection with the Indebtedness to Sellers, and each Seller’s
adjusted basis for the portion of Indebtedness to Sellers owed to that Seller is
equal to the principal balance of the indebtedness owed to that Seller.

 
21

--------------------------------------------------------------------------------

 



Section 4.13 Employee Benefits.
 
(a) Neither the Company nor the Company Subsidiary sponsors, maintains or
contributes to (or is otherwise a party to), and has not sponsored, maintained
or contributed to within the last six (6) years, any qualified and/or
non-qualified pension plan, profit-sharing plan, welfare benefit plan,
Multiemployer Plan and/or any other type of retirement and/or similar benefit
plan for its employees other than the health insurance program for certain of
the Company’s employees (“Company Plan”), as more fully described in Schedule
4.13 of the Company Disclosure Schedule.
 
(b) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby will obligate the Company or the Company
Subsidiary to pay any separation, severance, termination or similar benefit to,
or increase the amount of compensation due to, any director, employee, officer,
former employee or former officer of the Company or the Company Subsidiary.
 
(c) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby will result in the amendment, modification
or termination of any Company Plan or other employee benefit program listed on
Schedule 4.13 of the Company Disclosure Schedule.  No written or oral
representation has been made to any employee or former employee promising or
guaranteeing any employer payment or funding for the continuation of medical,
dental, life or other insurance coverage after the date of Closing (except to
the extent of coverage required under COBRA).


Section 4.14 Rights in Properties; Liens.
 
(a) The Company and the Company Subsidiary each have good and indefeasible title
to or valid leasehold interests in their respective personal properties and
assets (other than the Real Property and the Leased Real Property), and no such
personal property, asset or leasehold interest is subject to any Lien, other
than Permitted Liens. The Company and the Company Subisidiary, as applicable,
have good, marketable title to all Real Property and Leased Real Property, and
no such property is subject to any Lien, other than Permitted Liens. Except as
set forth on Schedule 4.14(a) to the Company Disclosure Schedule, there are no
outstanding options or rights to purchase any Real Property or Leased Real
Property owned by the Company or the Company Subsidiary, or any interest
therein.  Neither the Company nor the Company Subsidiary has any contractual
obligation to purchase any real property.  There is no pending, or to the
Knowledge of the Company, the Sellers and the Company Subsidiary, threatened
dispute relating to boundary lines, ingress and egress, adverse possession,
trespass, lack of mining rights or mining related rights, breach of the terms of
the applicable agreements, or similar issues with respect to the Real Property
or Leased Real Property.  There are no pending condemnation, eminent domain or
similar proceedings, or, to the Knowledge of the Company, the Sellers or the
Company Subsidiary, any threatened condemnation, eminent domain or similar
proceedings that affect any Real Property or the Leased Real Property.
 
(b) Schedule 4.14(b) of the Company Disclosure Schedule sets forth a true,
correct, and complete list, as of the date of this Agreement, of, and specifies,
as applicable (i) all real property owned, in whole or in part, by the Company
or the Company Subsidiary (“Real
 

 
22

--------------------------------------------------------------------------------

 

Property”); (ii) all real property leased, subleased, or controlled by easement,
license or other agreement in whole or in part, by the Company or the Company
Subsidiary (“Leased Real Property”); (iii) all leases, licenses and other
agreements wherein the Company or the Company Subsidiary is a lessor, sublessor,
licensor or otherwise a grantor of real property rights (collectively,
“Outleases”); (iv) a description for each parcel as to whether the Company
controls surface, mineral, partial mineral or fee; (v) all Leased Real Property
with respect to which all co-tenants are not subject to a lease with the Company
or the Company Subsidiary; and (vi) all royalties payable with respect to the
Real Property and such schedule also describes all escrow arrangements currently
in place with respect to co-tenants of Leased Real Property.  The Company has
made available to the Purchaser true, correct and complete copies of all
documents (including deeds, leases and amendments thereto) conveying Real
Property and Leased Real Property to or by the Company and the Company
Subsidiary.    Each deed, lease or other title document listed on Schedule
4.14(b) of the Company Disclosure Schedule (other than Outleases) has been
validly recorded (or a valid memorandum thereof has been properly recorded in
the case of Real Property Leases) in the records of Somerset County,
Pennsylvania.  Schedule 4.14(b) of the Company Disclosure Schedule includes the
expiration date of each of the Real Property Leases.


(c) To the Knowledge of the Company, the Sellers and the Company Subsidiary,
there exists no material default under any Real Property Lease or Outlease.
 
(d) The maps and schedules attached hereto as Schedule 4.14(d) of the Company
Disclosure Schedule depict the location, boundaries and interest (whether
surface or mineral, including a notation if control of mineral is limited by
seam) of the Real Property, Leased Real Property and Outleases. Except as set
forth on Schedule 4.14(d) of the Company Disclosure Schedule, there are no
improvements on the Real Property or Leased Real Property.
 
(e) Except as set forth on Schedule 4.14(e) of the Company Disclosure Schedule,
the lessors and sublessors, as applicable, under each Real Property Lease
granting Leased Real Property interests to the Company or the Company Subsidiary
have good and marketable title to such property.
 
(f) Schedule 4.14(f) of the Company Disclosure Schedule sets forth a true,
correct and complete list of all consents required pursuant to the terms of the
Real Property Leases or Outleases in order to effect the transactions
contemplated by the Agreement without triggering a default, event of default,
termination right or penalty under such agreements.
 
(g) Schedule 4.14(g) of the Company Disclosure Schedule sets forth a true,
correct and complete list of all Real Property Leases which expire in the next
five (5) years, without provision for further renewal or extension.
 
(h) Except as set forth on Schedule 4.14(h) of the Company Disclosure Schedule,
the Company, the Company Subsidiary and their lessees have not mined any coal to
which they had no legal right.
 
(i) With respect to all Leased Real Property surface rights, the Company and the
Company Subsidiary have the right, notwithstanding the termination of any lease,
to enter upon
 

 
23

--------------------------------------------------------------------------------

 

the Leased Real Property covered by such lease for the purpose of complying with
all reclamation obligations of the Company, the Company Subsidiary, or their
lessees arising under or pursuant to any law.


(j) Schedule 4.14(j) of the Company Disclosure Schedule sets forth a true and
complete list of all royalty payments made by the Company or the Company
Subsidiary that have not been cashed or have been returned or rejected by the
lessor, other than payments made within the last thirty (30) days.
 
(k) Except as set forth on Schedule 4.14(k) of the Company Disclosure Schedule,
the Company has received no notice of claims by or disputes between Company and
any Persons (including any Persons owning or occupying lands or realty adjoining
or near any of the Real Property or Leased Real Property) pending or threatened
in writing regarding mining activities, title, location of boundary lines,
encroachments, mineral rights, royalties, subsidence, water quantity or quality,
blasting damage, transportation of coal or other materials, nuisances or any
other similar matter.
 
(l) To the Company’s Knowledge, use of the Real Property for the various
purposes for which it is presently being used by the Company and the Company
Subsidiary is permitted under all applicable zoning legal requirements. The Real
Property and Leased Real Property, taken as a whole, abuts on and has direct
vehicular access to public roads or has access to public roads via permanent,
irrevocable, appurtenant easements benefiting it and comprising a part of the
Real Property or Leased Real Property.
 
Section 4.15 Tangible Assets.
 
(a) Schedule 4.15(a) of the Company Disclosure Schedule sets forth a true and
complete list (including serial numbers to the extent applicable) of all items
of machinery, equipment, vehicles, and other tangible Personal property owned by
the Company or the Company Subsidiary (the “Owned Assets”).  The Company and the
Company Subsidiary each has good and marketable title to its Owned Assets, free
and clear of all Liens.  The execution and delivery of this Agreement, and the
consummation of the transactions contemplated by this Agreement, will not result
in the creation of any Lien on any of the Owned Assets.  The Owned Assets are
(i) in good condition and repair (ordinary wear and tear excepted) and (ii) in
the state of maintenance, repair and operating condition required for the proper
operation and use thereof in the ordinary course of business.
 
(b) Schedule 4.15(b) of the Company Disclosure Schedule sets forth a true and
complete list of all items of machinery, equipment, vehicles, and other tangible
personal property leased by the Company or the Company Subsidiary, (the “Leased
Assets”).  The Company and the Company Subsidiary each has good and marketable
leasehold interests in its Leased Assets, free and clear of all Liens, in each
case under valid leases enforceable against the lessors thereunder. The
execution and delivery of this Agreement, and the consummation of the
transactions contemplated by this Agreement, will not result in the creation of
any Lien on any of the Leased Assets or constitute a breach or default under the
underlying lease agreement.  The Leased Assets are (i) in good condition and
repair (ordinary wear and tear excepted) and (ii) in the state of maintenance,
repair and operating condition required for the proper operation and use
 

 
24

--------------------------------------------------------------------------------

 

thereof in the ordinary course of business.
 
Section 4.16 Environmental Matters.
 
As of the date of this Agreement and the Closing Date:  (i) the operations of
the Company and the Company Subsidiary have been, and are, in substantial
compliance with all applicable Environmental Laws; (ii) no judicial or
administrative proceedings are pending or, to the Knowledge of the Sellers or
the Company, threatened against the Company or the Company Subsidiary alleging
the violation of any Environmental Laws, or alleging any liability or corrective
or remedial obligation arising under any Environmental Laws, or any other
Environmental Liabilities; (iii) all Permits required under any applicable
Environmental Laws for the operation of the Business, have been duly obtained or
filed and are in full force and effect, and the Company and the Company
Subsidiary have been, and are, in substantial compliance with the terms and
conditions of all such Permits; (iv) except as listed on Schedule 4.16 of the
Company Disclosure Schedule, there have been no Releases of Hazardous Substances
in violation of any Environmental Laws by any of the Company or the Company
Subsidiaries, or to the Knowledge of the Sellers and the Company, by any other
Person, at, on, in from, under, over or in any way affecting any of the Real
Property or Leased Real Property, or any other real property that was owned,
leased, controlled, or used in connection with the Business in the past by any
of the Company or the Company Subsidiaries; (v) all of the Real Property and
Leased Real Property is free of all Hazardous Substances, except for such
Hazardous Substances that are present in the ordinary course of business and in
compliance with applicable Environmental Laws and are scheduled on Schedule 4.16
of the Company Disclosure Schedules; (vi) there are no actual, or to the
Knowledge of the Sellers or the Company, threatened claims, orders, complaints,
directives, citations, notices of non-compliance, notices of violation,
revocation proceedings, or cessation orders from any Governmental Authority
pending against the Company or the Company Subsidiary and arising under any
Environmental Laws; and (vii) neither the Company nor the Company Subsidiary has
received any written notification from any source advising the Company or the
Company Subsidiary that it is a potentially responsible party under CERCLA or
any other applicable Environmental Laws, with respect to (a) any real property
that is identified or proposed for listing as a federal National Priorities List
(“NPL”) (or state-equivalent) site or a Comprehensive Environmental Response,
Compensation and Liability Information System (“CERCLIS”) (or state-equivalent)
site, or (b) any facility to which it currently transports or otherwise arranges
for or to which it has transported or arranged for the disposal of Hazardous
Substances, which is identified or proposed for listing as an NPL (or
state-equivalent) site or CERCLIS (or state-equivalent) site.  The Company has
made available to Purchaser all information in its possession or control or the
possession or control of the Sellers or the Company Subsidiary pertaining to the
history of the Company, the Company Subsidiary, the Business, the Real Property,
and the Leased Real Property with respect to compliance with the requirements
of, and any liability arising under, any Environmental Law.
 
Section 4.17 Intellectual Property.  The Company and the Company Subsidiary own
or possess all necessary licenses or other valid rights to use all patents,
patent rights, trademarks, trademark rights, and proprietary information used in
their respective Businesses as currently being conducted, and neither the
Company nor the Company Subsidiary has received any written
 

 
25

--------------------------------------------------------------------------------

 

notice of any assertions or claims challenging the validity of any of the
foregoing.  Neither the Company nor the Company Subsidiary has granted to any
other Person any license to use any of the foregoing.  The conduct of the
Company’s and the Company Subsidiary’s respective Businesses as currently
conducted does not conflict with any patents, licenses, trademarks, or
copyrights of others.  To the Knowledge of the Sellers, there is no infringement
of any proprietary right owned by or licensed by the Company or any of the
Company Subsidiaries.


Section 4.18 Insurance.
 
(a) Sellers have delivered to Purchaser:
 
(i) accurate and complete copies of all policies of insurance (and
correspondence relating to coverage thereunder) to which the Company or the
Company Subsidiary is a party or under which the Company or the Company
Subsidiary is or has been covered at any time since January 1, 2005, a list of
which is included in Schedule 4.18(a) of the Company Disclosure Schedule;
 
(ii) accurate and complete copies of all pending applications by the Company and
the Company Subsidiary for policies of insurance; and
 
(iii) any statement by the auditor of the Company’s or the Company Subsidiary’s
financial statements or any consultant or risk management advisor with regard to
the adequacy of the Company’s or and the Company Subsidiary’s coverage or of the
reserves for claims.
 
(b) Schedule 4.18(b) of the Company Disclosure Schedule describes:
 
(i) any self-insurance arrangement by or affecting the Company or the Company
Subsidiary, including any reserves established thereunder;
 
(ii) any Contract or arrangement, other than a policy of insurance, for the
transfer or sharing of any risk to which the Company or the Company Subsidiary
is a party or which involves the Business of the Company or the Company
Subsidiary; and
 
(iii) all obligations of the Company or the Company Subsidiary to provide
insurance coverage to, or provide proof of certain levels of insurance coverage
to, third parties (for example, under Leases or service agreements) and
identifies the policy under which such coverage is provided.
 
(c) Schedule 4.18(c) of the Company Disclosure Schedule sets forth, by year, for
the current policy year and each of the three (3) preceding policy years:
 
(i) a summary of the loss experience under each policy of insurance;
 
(ii) a statement describing each claim under a policy of insurance for an amount
in excess of Fifty Thousand dollars ($50,000.00), which sets forth:
 

   the name of the claimant;  

 

 
26

--------------------------------------------------------------------------------

 


 
a description of the policy by insurer, type of insurance and period of
coverage; and
 
    the amount and a brief description of the claim; and  

     
(iii) a statement describing the loss experience for all claims that were
self-insured, including the number and aggregate cost of such claims.
 
(d) Except as set forth in Schedule 4.18(d) of the Company Disclosure Schedule:
 
(i) all policies of insurance to which the Company or any Company Subsidiary is
a party or that provide coverage to the Company or the Company Subsidiary:
 

 
are valid, outstanding and enforceable with no defaults;
 
   
are issued by an insurer that is financially sound and reputable;
 
   
taken together, provide adequate insurance coverage,
including deductible amounts, for the assets and the operations of the Company
or any Company Subsidiary for all risks normally insured against by a Person
carrying on the same business or businesses as the Company or any Company
Subsidiary in the same location, specifically  including coverage for
workers compensation and black lung coverage; and
 
    are sufficient for compliance with all Legal Requirements and Contracts;  

                            
(ii) neither the Company nor the Company Subsidiary has received (A) any refusal
of coverage or any notice that a defense will be afforded with reservation of
rights or (B) any notice of cancellation or any other indication that any policy
of insurance is no longer in full force or effect or that the issuer of any
policy of insurance is not willing or able to perform its obligations
thereunder;
 
(iii) the Company and the Company Subsidiary has paid all premiums due, and have
otherwise performed all of their obligations, under each policy of insurance to
which they are a party or that provides coverage to the Company or the Company
Subsidiary; and
 
(iv) the Company and the Company Subsidiary has given notice to the insurer of
all claims that may be insured thereby.
 
(e) Except as set forth in Schedule 4.18(e) of the Company Disclosure Schedule:
 

 
27

--------------------------------------------------------------------------------

 



(i) all policies of insurance shall survive the change of control of the Company
and each Company Subsidiary without default or notice to the insurer.
 
Section 4.19 Employment and Labor.
 
(a) There are no complaints against the Company or the Company Subsidiary
threatened or pending before the National Labor Relations Board or any similar
state or local labor agency by or on behalf of any employee of the Company or
the Company Subsidiary.  Neither the Company nor the Company Subsidiary is a
party to any collective bargaining agreement nor any other agreement with a
labor organization.  Neither the Company nor any Company Subsidiary is required
to recognize any labor union or other collective bargaining or labor
representative, nor has any labor union or other collective bargaining or labor
representative been certified as the exclusive bargaining representative of any
employees of the Company or the Company Subsidiary.
 
(b) Neither the Company nor the Company Subsidiary knows, or has any grounds to
know, of any union organizational or representational activities underway among
any of its employees.  Neither the Company nor the Company Subsidiary has
committed any violation of the WARN Act.  There are no existing or, to the
Sellers’ Knowledge threatened, labor strikes, slowdowns, lockouts, disputes,
grievances or disturbances affecting or which might affect operations at, or
deliveries from or into, any operation or facility of the Company or any Company
Subsidiary.  No work stoppage against the Company or the Company Subsidiary or
its Business is pending or, to the Sellers’ Knowledge threatened, and no such
work stoppage has ever occurred.
 
(c) To the Company’s Knowledge, neither the Company nor the Company Subsidiary
is subject to any liability, current or potential, nor has the Company or the
Company Subsidiary violated any federal, state or local Law related to miner
safety and health, pension and medical benefits, or other labor or employment
issues, including but not limited to ERISA or the Code or similar legislation as
it affects any employee benefit or welfare plan of the Company or any Company
Subsidiary, the Immigration Reform and Control Act of 1986, the National Labor
Relations Act, as amended, Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act of 1991, the Occupational Safety and Health Act, MSHA, the WARN
Act, Executive Order 11246, the Family and Medical Leave Act of 1993, the Fair
Labor Standards Act, the Rehabilitation Act of 1973, black lung matters and all
regulations under such Acts, and all other federal, state and local Laws
relating to the employment of labor, including any provisions thereof relating
to wages, hours, collective bargaining, the payment of Social Security and
similar taxes, unemployment and workers’ compensation laws, any labor relations
laws, or any governmental regulations promulgated thereunder, as the same affect
relationships or obligations of the Company or the Company Subsidiary with
respect to any of its employees.  Neither the Company nor the Company Subsidiary
is liable for any arrearage of wages or taxes or penalties for failure to comply
with any of the foregoing, and there are no proceedings before any court,
governmental agency, instrumentality or arbitrator relating to such matters,
including any unfair labor practice claims, either pending or threatened.
 
(d) Except as listed on Schedule 4.19(d) of the Company Disclosure Schedule,
 

 
28

--------------------------------------------------------------------------------

 

neither the Company nor the Company Subsidiary is subject to or has any
Liability current or potential under the Coal Industry Retiree Health Benefit
Act of 1992, as amended, nor are any eligible beneficiaries assigned to the
Company, any “related Person” to the Company or the Company Subsidiary.


(e) No Person is employed by the Company or the Company Subsidiary other than at
the will of the Company or the Company Subsidiary for an indefinite period of
time, and at the option of the Company or the Company Subsidiary, the employment
of such employee may be terminated with or without cause and with or without
notice at any time and no employee’s employment is subject to an employment
agreement.  In addition, to the Sellers’ Knowledge, none of the employees of the
Company or the Company Subsidiary are bound by or are subject to any non
compete, confidentiality or similar Agreement other than for the benefit of the
Company or the Company Subsidiary.  Schedule 4.19(e) of the Company Disclosure
Schedule contains a true and complete list of all employees employed by the
Company or the Company Subsidiary as of August 31, 2011, and said list correctly
reflects their salaries, wages, other compensation, dates of employment, and
positions and benefit plans in which they participate or are eligible to
participate, and there has been no change thereto since August 31, 2011.  There
are no discrimination or harassment charges (relating to sex, age, religion,
race, national origin, ethnicity, disability, or veteran status), wage or other
employment related claims existing, pending or, to the best of the Sellers’
Knowledge, threatened, before any federal or state agency or authority against
the Company or the Company Subsidiary and, to the Sellers’ Knowledge, there is
no basis therefor.
 
Section 4.20 Compliance with Law.  Except as set forth on Schedule 4.20 of the
Company Disclosure Schedule, the Company and the Company Subsidiary have
substantially complied with all Laws (including, without limitation, all
reclamation Laws), and are not in default under, have filed all notices and
compliance reports required to be filed under, have not been charged with any
violation of, and have not received written notice of, or been threatened or, to
their Knowledge, placed under any investigation with respect to any charge
concerning any violation of any provision of any federal, state, local or other
Law, which would, individually or in the aggregate, have an adverse effect of
Fifty Thousand Dollars ($50,000) or more (or, with respect to MSHA or similar
state legislation, Twenty Five Thousand Dollars ($25,000) or more) on the
Company or the Company Subsidiary, and no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand or notice which would, either
individually or in the aggregate, have an adverse effect of Fifty Thousand
Dollars ($50,000) or more (or, with respect to MSHA or similar state
legislation, Twenty Five Thousand Dollars ($25,000) or more) on the Company or
the Company Subsidiary has been filed or commenced, or, to the Sellers’
Knowledge, threatened.  Except as set forth on Schedule 4.20 of the Company
Disclosure Schedule, neither the Company nor the Company Subsidiary has any
outstanding violations in connection with any state and federal mining safety
and health requirements, laws or regulations.  Notwithstanding anything
contained in this Section 4.20, no representation or warranty shall be deemed to
have been made in this Section 4.20 in respect of any matter specifically
covered in Section 4.12 (Taxes), Section 4.13 (Employee Benefits) or Section
4.16 (Environmental Matters).
 
Section 4.21 Litigation and Judgments.  Except as set forth on Schedule 4.21 to
the
 

 
29

--------------------------------------------------------------------------------

 

Company Disclosure Schedule, there is no action, suit or proceeding before or by
any Governmental Authority pending (in respect of which process has been served
on the Company or the Company Subsidiary), or, to the Knowledge of the Company,
threatened against or affecting the Company or the Company Subsidiary seeking
injunctive or equitable relief or damages in excess of Twenty Five Thousand
Dollars ($25,000); and there are no judgments, decrees, injunctions, rules or
orders of any Governmental Authority outstanding against the Company or the
Company Subsidiary or any of their respective directors or officers (in their
capacities as such) or assets.


Section 4.22 No Undisclosed Relationships.  There are no direct or indirect
transactions, agreements, arrangements, relationships, guarantees or
understandings between (a) the Company or the Company Subsidiary, on the one
hand, and (b) the Sellers or their Affiliates (other than any of the Company and
the Company Subsidiary) or any of their respective officers, directors, direct
or indirect shareholders or members and family members, managers or employees,
and such shareholders’ members’, managers’ and employees’ family members, on the
other hand (an “Affiliate Agreement”).
 
Section 4.23 Shareholder/Affiliate Indebtedness.  All indebtedness of the
Company or the Company Subsidiary, on the one hand, and any Affiliate, officer,
director, direct and indirect shareholder, member, manager or employee of the
Company or the Company Subsidiary, and such shareholders’ members’, managers’
and employees’ family members on the other hand, is listed on Schedule 4.23 of
the Company Disclosure Schedule.  On the Closing date, all such indebtedness
shall have been paid in full.
 
Section 4.24 [Reserved.]
 
Section 4.25 Powers of Attorney.  There are no outstanding powers of attorney
executed on behalf of the Company or the Company Subsidiary.
 
Section 4.26 Full Disclosure.  Neither this Agreement, the Sellers Disclosure
Schedule, nor the Company Disclosure Schedule contains or will contain any
untrue statement of material fact or omits or will omit to state a material fact
required to be stated herein or therein or necessary to make the statements
herein or therein, in light of the circumstances under which they were made, not
misleading.
 
Section 4.27Notes and Accounts Receivable.  Except as set forth on Schedule 4.27
of the Company Disclosure Schedule, all notes, accounts receivable, and employee
advances of the Company or the Company Subsidiary have been collected or are
collectible in the ordinary course of business (in the case of any such note
substantially in accordance with its terms), at the recorded amounts thereof on
the books and records of the Company and the Company Subsidiary.  No note or
account receivable of the Company or the Company Subsidiary is subject to
counterclaim or set off.  All accounts receivable that are reflected on the
Balance Sheet as of the Reference Date or on the accounting Records of the
Company as of the Closing Date represent or will represent valid obligations
arising from sales actually made or services actually performed by the Company
in the ordinary course of business. Except to the extent paid prior to the
Closing Date, such accounts receivable are or will be as of the Closing Date
current and collectible. Each of such accounts receivable either has been or
will be collected in full, without
 

 
30

--------------------------------------------------------------------------------

 

any setoff, within ninety (90) days after the day on which it first becomes due
and payable. There is no contest, claim, defense or right of setoff, other than
returns in the ordinary course of business of the Company, under any Contract
with any account debtor of an account receivable relating to the amount or
validity of such account receivable. Schedule 4.27 of the Company Disclosure
Schedule contains a complete and accurate list of all accounts receivable as of
the date first set forth above.


Section 4.28 Banks, Directors and Officers.  Schedule 4.28 of the Company
Disclosure Schedule sets forth:  (a) a list of all banks with which the Company
or the Company Subsidiary has an account, deposit, certificate of deposit, or
safe deposit box along with identifying numbers and the names of all Persons
authorized to draw thereon or have access thereto; and (b) the names of all
incumbent managers, directors and officers of the Company or any Company
Subsidiary.
 
Section 4.29 No Brokers.   Except as set forth on Schedule 3.4 of the Company
Disclosure Schedule, there are  no Contracts,  agreements  or   understandings
between the Company and any Person that would give rise to a valid claim against
Purchaser or the Company for a brokerage commission, finder’s fee or other like
payment in connection with the transactions contemplated by this Agreement.
 
Section 4.30  Debt and Accounts Payable.  Schedule 4.30 of the Company
Disclosure Schedule sets forth a true, complete and accurate description of all
debt owed by the Company or the Company Subsidiary under any loan agreement or
other lending transaction or guaranty, and also lists any notes payable with
respect thereto, the terms of such debt and the payees (collectively, the
“Debt”).  Whether specifically listed on Schedule 4.30 or not, Debt includes all
Indebtedness to Sellers.  All Indebtedness to Sellers shall be paid in full,
prior to transfer of the Shares at Closing to Purchaser, by means of capital
contributions by each Seller to the Company in the amount of $289,084.02 (for a
total payment by all Sellers to the Company of $1,156,336.08) and payment by
Company to each Seller of the amount set forth below by such Seller’s
name.  Such payments shall extinguish all Affiliate Debt of Company and Company
Subsidiary and all Indebtedness to Sellers.
 
Seller
 
Principal Balance
   
Accrued Interest
 
David L. Dinning
  $ 33,936.26        
Ronald A. Corl
  $ 176,653.16        
David C. Klementik
  $ 64,243.35        
Ranger Investment Company
  $ 290,720.02     $ 590,783.26  

 
Schedule 4.30(a) of the Company Disclosure Schedule sets forth a true, complete
and accurate description of all accounts payable due and owing, including the
amount, and due date for such accounts payable.
 
Section 4.31 Books and Records.  The books of account of the Company and the
Company Subsidiary have been maintained in accordance with sound business
practices and are complete and correct.
 

 
31

--------------------------------------------------------------------------------

 



ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF
THE PURCHASER
 
The Purchaser hereby represents and warrants to the Company and the Sellers
that, as of the date hereof and as of the Closing Date (except where a different
date is indicated):
 
Section 5.1 Company Existence.  The Purchaser (a) is a limited liability company
duly organized, validly existing, and in good standing under the laws of the
State of Delaware; (b) has all requisite organizational power and authority to
own, lease and operate its assets and carry on its business as currently being
conducted; and (c) is qualified to do business in all jurisdictions in which the
ownership, leasing or operation of its assets or the nature of its business
makes such qualification necessary.
 
Section 5.2 Enforceability.  The Purchaser has the company power and authority
to execute, deliver and perform its obligations under this Agreement.  All
action required to be taken for the due and proper authorization, execution and
delivery by it of this Agreement has been duly and validly taken, and all such
action required to be taken for the consummation by it of the transactions
contemplated by this Agreement will have been duly and validly taken prior to
the Closing.  This Agreement constitutes a legal, valid, and binding obligation
of the Purchaser, enforceable against it in accordance with its terms, except as
limited by bankruptcy, insolvency, or other laws of general application relating
to the enforcement of creditors’ rights and by general equitable principles.
 
Section 5.3 No Breach; Approvals.
 
(a) The execution, delivery, and performance by the Purchaser of this Agreement
and compliance with the terms and provisions hereof do not and will not violate
or conflict with (with or without notice or lapse of time or both), or result in
a breach of, or require any consent under, or give rise to a right of
termination, cancellation or acceleration of any obligation or loss of benefit
under, (i) the organization documents of the Purchaser, (ii) any applicable Law
or any Permit or (iii) any Contract, agreement, undertaking or license to which
the Purchaser is a party or by which it or its property is bound or subject.
 
(b) No material filing or registration with, or consent or approval of, any
Governmental Authority or other Person is or will be necessary for the
execution, delivery, or performance of this Agreement by the Purchaser or the
validity or enforceability thereof.
 
Section 5.4 No Brokers.  There are no Contracts, agreements or understandings
between the Purchaser and any Person that would give rise to a valid claim
against the Company or the Sellers for a brokerage commission, finder’s fee or
other like payment in connection with the transactions contemplated by this
Agreement.
 
Section 5.5  Investment Intent.  Purchaser is acquiring the Shares for its own
account and not with a view to their distribution within the meaning of Section
2(11) of the Securities Act.

 
32

--------------------------------------------------------------------------------

 

Section 5.6  Certain Proceedings.  There is no proceeding pending against
Purchaser that challenges, or could have the effect of preventing, delaying,
making illegal, imposing limitations or conditions on, or otherwise interfering
with the transactions contemplated by this Agreement.


Section 5.7Funds.  Purchaser presently has, or will have at Closing and
thereafter, all funds or financing in place necessary to pay and deliver to
Sellers the Purchase Price.


ARTICLE 6
COVENANTS
 
Section 6.1 Conduct of Business.  Prior to the Closing, except as set forth in
Schedule 6.1 of the Company Disclosure Schedule, or as consented to in writing
by the Purchaser, in its reasonable discretion, the Company shall, and shall
cause the Company Subsidiary to (and the Sellers shall cause the Company and the
Company Subsidiary to) conduct its operations in the ordinary course of
business.  The Sellers, the Company and the Company Subsidiary shall use their
best efforts to (a) preserve the possession and control of all of the assets of
the Company and the Company Subsidiary; (b) to preserve the good will of
suppliers, customers and others having business relations with the Company and
the Company Subsidiary; and (c) keep and preserve the Business of the Company
and the Company Subsidiary existing on the date of this Agreement.  Without
limiting the generality of the foregoing, between the date hereof and the
Closing or other termination or expiration hereof, except as set forth in
Schedule 6.1 of the Company Disclosure Schedule, or as required by applicable
Law, the Company shall not, and shall not permit the Company Subsidiary to (and
the Sellers shall not cause or permit the Company or the Company Subsidiary to),
without the prior written consent of the Purchaser:
 
(a) amend its certificate of incorporation or bylaws or any similar governing
instruments;
 
(b) (i) issue, deliver, sell, pledge, dispose of or encumber any shares of its
capital stock; (ii) grant, confer or award any option, warrant, conversion right
or other right (including restricted stock, stock appreciation rights, phantom
stock and similar instruments) to acquire or relating to any shares of its
capital stock; (iii) increase or accelerate the payment or vesting of any
compensation or benefits of (A) any executive officer or director of the Company
or the Company Subsidiary or (B) any employee of the Company or the Company
Subsidiary; (iv) enter into or amend any employment agreement or severance
agreement with any of its executive officers of the Company or the Company
Subsidiary; or (v) adopt any new employee benefit plan applying to the employees
of the Company or the Company Subsidiary (including any stock option, stock
benefit or stock purchase plan) or amend any existing Company Plan;
 
(c) (i) declare, set aside or pay any dividend or make any other distribution or
payment with respect to any shares of its capital stock (other than any
dividends or other distributions by the Company Subsidiary to the Company), or
(ii) issue, sell, transfer, dispose of, redeem, purchase or otherwise acquire
any shares of its capital stock or capital stock of the Company Subsidiary or
any option, warrant, conversion right or other right to acquire such shares, or
make any commitment for any such action;
 

 
33

--------------------------------------------------------------------------------

 


(d) sell, lease, encumber or otherwise dispose of any of its assets (including
capital stock of the Company Subsidiary), except for the sale of coal in the
ordinary course of business;
 
(e) (i) authorize, propose, agree to, enter into or consummate any merger,
consolidation or business combination transaction or (ii) acquire or agree to
acquire by merging or consolidating with, or by purchasing an equity interest in
or a substantial amount of the assets of, or by any other manner, any business
or any corporation, partnership, association or other business organization or
division thereof;
 
(f) change any of the accounting principles, policies or practices used by it;
 
(g) change or revoke any Tax election, amend any Tax Return, change its Tax
reporting principles, methods or policies, enter into any settlements or closing
agreements or compromises with respect to any Tax liability or make any change
in any method of accounting for Tax purposes, surrender any right to claim a
refund of Taxes, consent to any extension or waiver of the limitation period
applicable to any Tax claim or assessment relating to the Company or the Company
Subsidiary, or take any other similar action relating to the filing of any Tax
Return or the payment of any Tax if any of the foregoing actions would increase
the Tax liability of the Company or the Company Subsidiary after the Closing
Date;
 
(h) agree to or otherwise settle, compromise or otherwise resolve in whole or in
part any litigation, actions, suits, actual, potential or threatened claims,
investigations or proceedings, whether pending on the date hereof or hereafter
made or brought, which settlement, compromise or resolution would result in (i)
damages, fines or other penalties payable to or by the Company or the Company
Subsidiary in excess of Ten Thousand Dollars ($10,000) (without regard to
insurance or indemnity proceeds received or recoverable), individually or in the
aggregate, or (ii) non-monetary relief, including debarment, corporate integrity
agreements, any other undertaking of any kind, deferred prosecution agreements,
consent decrees, plea agreements or mandatory or permissive exclusion (other
than agreements to effect operational changes which are not material;
 
(i) (A) incur any indebtedness or similar obligations (except for working
capital purposes in the ordinary course of business under credit lines in
existence as of the date of this Agreement) or guarantee any debt or issue or
sell any debt securities or warrants or rights to acquire any debt securities of
such party or the Company Subsidiaryor guarantee any debt securities of others,
or (B) make or commit to make aggregate capital expenditures in excess of those
set forth in Schedule 6.1(i) of the Company Disclosure Schedule;
 
(j) amend or terminate, or waive, release, breach or assign any rights or claims
with respect to, any Material Contract;
 
(k) enter into any Contract that would have been a Material Contract if it
existed on the date of this Agreement;
 
(l) enter into a new line of business or create any additional subsidiaries;
 
(m) enter into, amend or terminate any agreement with any holder of Company
capital
 

 
34

--------------------------------------------------------------------------------

 
 
stock with respect to holding, voting or disposing of shares of Company capital
stock;


(n) split, combine, subdivide, adjust, recapitalize or reclassify its
outstanding shares of capital stock, or amend the terms of any rights, warrants
or options to acquire any equity securities;
 
(o) enter into, sell or monetize any hedging contracts;
 
(p) enter into any Contracts or arrangements, including employee benefit plans,
that would have payments or other actions triggered by consummation of the
transactions contemplated herein;
 
(q) make any investment in or loan to another Person totaling more than Five
Thousand Dollars ($5,000) or outside the ordinary course of business or pay down
any debt, including Debt, in an aggregate amount totaling more than Five
Thousand Dollars ($5,000) in the aggregate;
 
(r) pay any bonuses or increase any salaries;
 
(s) permit the damage or destruction of any tangible personal property;
 
(t) cause the cancellation of any insurance policies;
 
(u) fail to maintain Books and Records;
 
(v) violate any Law;
 
(w) take any action (or fail to take any action) that would result in a breach
of any representation or warranty hereunder;
 
(x) allow any  lease, Outlease or other Material Contract to expire or forego
the right to extend the same pursuant to its terms without providing the
Purchaser at least ten (10) days advance written notice; or
 
(y) enter into an agreement or otherwise take action to cause any of the
foregoing actions to occur.
 
Section 6.2 Filings.
 
(a) Subject to the terms and conditions herein provided, the Company and the
Sellers, as applicable, shall:
 
(i) at the reasonable request of the Purchaser, use their commercially
reasonable efforts to cooperate with the Purchaser in (A) determining which
filings are required to be made prior to or after the Closing with, and which
consents, approvals, permits or authorizations are required to be obtained prior
to or after the Closing from, Governmental Authorities of the United States, and
the several states, in connection with the execution and delivery of this
Agreement and the consummation of the transactions
 

 
35

--------------------------------------------------------------------------------

 

contemplated hereby; and (B) timely making all such filings and timely seeking
all such consents, approvals, Permits or authorizations, including the filing of
change in control notices with respect to the Permits.


(ii) promptly notify the Purchaser of any communication concerning this
Agreement or the transactions contemplated hereby to that Party from any
Governmental Authority and, subject to applicable legal limitations and the
instructions of any Governmental Authority, permit counsel for the Purchaser to
review in advance any proposed communication competitively sensitive documents
concerning this Agreement or the transactions contemplated hereby to any
Governmental Authority;
 
(iii) subject to applicable legal limitations, not agree to participate in any
meeting or discussion with any Governmental Authority in respect of any filings,
investigation or other inquiry concerning this Agreement or the transactions
contemplated hereby unless it consults with the Purchaser in advance and, to the
extent permitted by such Governmental Authority, give the Purchaser the
opportunity to attend and participate in such meeting or discussion;
 
(iv) subject to applicable legal limitations and the instructions of any
Governmental Authority, furnish the Purchaser with copies of all correspondence
and communications (other than competitively sensitive documents) between them
and their Affiliates and their respective representatives, on the one hand, and
any Governmental Authority or members or their respective staffs, on the other
hand, with respect to this Agreement and the transactions contemplated hereby;
and
 
(v) furnish the Purchaser with such necessary information and reasonable
assistance as such other Parties and their respective Affiliates may reasonably
request in connection with their preparation of necessary filings, registrations
or submissions of information to any Governmental Authorities.
 
(b) Without limiting Section 6.2(a), the Company, the Sellers and the Purchaser
shall:
 
(i) each use its commercially reasonable efforts to avoid the entry of, or to
have vacated or terminated, any decree, order or judgment that would restrain,
prevent or delay the Closing, including defending through litigation on the
merits any claim asserted in any court by any party; and
 
(ii) each use its commercially reasonable efforts to avoid or eliminate each and
every impediment under any antitrust, competition or trade regulation Law that
may be asserted by any Governmental Authority with respect to the transactions
contemplated by the Agreement so as to enable the Closing to occur as soon as
reasonably possible.
 
Section 6.3 Commercially Reasonable Efforts.  Subject to the terms and
conditions set forth in this Agreement, each of the Company, the Sellers and the
Purchaser shall use commercially reasonable efforts (subject to, and in
accordance with, applicable Law) to take, or cause to be taken, all actions, and
to do, or cause to be done, and to assist and cooperate with the other Parties
hereto in doing, all things necessary, proper or advisable under applicable Laws
to
 

 
36

--------------------------------------------------------------------------------

 

consummate, and make effective, in the most expeditious manner practicable, the
transactions contemplated by the Agreement, and no Party hereto shall take or
cause to be taken any action which would reasonably be expected to prevent,
impede or delay the consummation of the transactions contemplated by the
Agreement.  Without limiting the foregoing, promptly following the Closing, the
Sellers, the Company and the Company Subsidiary shall use commercially
reasonable efforts to obtain all consents set forth on Schedule 4.3 of the
Company Disclosure Schedule.


Section 6.4 Notification.
 
(a) At all times until the earlier of the termination of this Agreement pursuant
to Article 8 and the Closing, each of the Company, the Sellers shall give prompt
notice (orally and in writing) to the Purchaser:
 
(i) upon becoming aware that any representation or warranty made by it in this
Agreement has become untrue or inaccurate in any material respect, or of any
failure of such Party to comply with or satisfy in any material respect any
covenant, condition or agreement to be complied with or satisfied by it under
this Agreement, or of any occurrence, event or matter that could reasonably lead
to the non-satisfaction by such Party of any of the conditions to the
transactions contemplated by this Agreement set forth in Article 7, including,
without limitation, the occurrence of a Company Material Adverse Effect, or a
Seller Material Adverse Effect;;
 
(ii) of any notice or other communication received by it from any Governmental
Authority in connection with the transactions contemplated by the Agreement, or
from any Person, subsequent to the date of this Agreement, alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement; and
 
(iii) of the institution of any litigation or Governmental Authority complaints,
investigations or hearings (or communications in writing indicating the same may
be contemplated) relating to this Agreement, the Company Permits or the Company
Subsidiary Permits or the transactions contemplated hereby.
 
Section 6.5 Inspection.  From the date hereof to the Closing, the Company shall
(and the Sellers shall cause the Company to), and the Sellers and the Company
shall cause the Company Subsidiary to, allow all designated officers, attorneys,
accountants and other representatives of the Purchaser reasonable access at all
reasonable times upon reasonable notice to the books, records and files,
correspondence, audits and properties, as well as to all information relating to
commitments, Contracts, titles and financial position, or otherwise pertaining
to the Business and affairs of the Company and the Company Subsidiaries,
including inspection of such properties.  The Purchaser shall have the right to
send representatives to inspect and measure coal inventory and inspect all Real
Property, Leased Real Property and mining operations.
 
Section 6.6 Publicity.  The Company, the Sellers and the Purchaser will consult
with each other regarding any press releases or public announcements pertaining
to this Agreement or
 

 
37

--------------------------------------------------------------------------------

 

the transactions contemplated hereby and Sellers and the Company shall not issue
any press release or make any public announcements without the written consent
of Purchaser.  Purchaser’s Affiliates are obligated under the Securities
Exchange Act of 1934 and related rules and regulations to disclose the existence
of this Agreement upon execution and at other times, from time to time, and
Sellers and the Company will reasonably assist Purchaser in preparing such
required disclosures.  The Sellers and the Company shall use their best efforts
to (a) preserve the possession and control of all of the assets of the Company
and the Company Subsidiary; (b) to preserve the goodwill of suppliers, customers
and others having business relations with the Company and the Company
Subsidiary; and (c) keep and preserve the Business existing on the date of this
Agreement.


Section 6.7 Expenses.  Except as expressly set forth herein, each Party hereto
shall bear its own expenses incurred in connection with this Agreement and the
transactions contemplated hereby whether or not such transactions shall be
consummated, including, without limitation, all fees of its legal counsel,
financial advisers, and accountants.
 
Section 6.8 [Reserved.]
 
Section 6.9 Acquisitions.  The Company and Sellers shall use commercially
reasonable efforts to obtain leases, on terms and conditions acceptable to
Purchaser, for the property described on Schedule 6.9 of the Company Disclosure
Schedules.  The Company and Sellers shall consult with Purchaser during
negotiations of such leases throughout the process and shall not agree to terms
that are not, in Purchaser’s reasonable discretion, acceptable.
 
Section 6.10 Affiliate Agreements.  Sellers shall use commercially reasonable
efforts to obtain the agreements described in Sections 7.3(k), (l) and (m).
 
Section 6.11 Permits.  Sellers shall use commercially reasonable efforts to
assist Purchaser and Company in making any filings necessary with respect to the
Permits.
 
Section 6.12 Discussions with Other Purchasers.  None of the Sellers, the
Company or the Company Subsidiary, or any of their respective directors,
officers, shareholders, members, managers, agents or employees shall solicit,
authorize the solicitation of, or enter into any discussions with any Person (a)
to purchase any of the capital stock of the Company or the Company Subsidiary,
any option or warrant to purchase any capital stock of the Company or the
Company Subsidiary, any securities convertible into capital stock of the Company
or the Company Subsidiary, or any other equity security of the Company or the
Company Subsidiary; (b) to purchase, lease or otherwise acquire all or a
substantial portion of the assets of the Company or the Company Subsidiary; or
(c) to merge, consolidate, engage in a share exchange or otherwise combine with
the Company or the Company Subsidiary.  The Sellers shall not transfer any
securities of the Company.  Sellers shall provide prompt written notice of any
solicitation to enter into a transaction described above, or similar to the
transactions described in this Section 6.12.
 
Section 6.13   Covenant Not to Engage in Certain Activities. For a period of two
years following the Closing, the Sellers agree as follows:


(a)           In consideration of the transactions contemplated by this
Agreement, each Seller agrees on its own behalf, and on behalf of each Affiliate
of a Seller, that they will not directly or

 
38

--------------------------------------------------------------------------------

 

indirectly, influence or attempt to influence any customers, distributors or
suppliers of the Company to divert their business to any competitor of the
Company or in any way interfere with the relationship between any such customer,
distributor or supplier and the Company (including making any disparaging or
negative statements or communications about the Company, the Purchaser or their
business).  Sellers shall not, directly or indirectly, take any action that is
designed or intended to have the effect of discouraging any lessor, licensor, or
other business associate of the Company from maintaining the same business
relationships after the Closing as it maintained prior to the Closing.
Notwithstanding the foregoing, Purchaser acknowledges and agrees that in the
course of performing his duties as a Judge of the Court of Common Pleas of
Somerset County, Pennsylvania, Klementik may be required to take actions which
could have an effect on the Company or the Purchaser, and Purchaser agrees that
such actions shall not be considered to be breaches of this Section 6.13.


(b)           In consideration of the transactions contemplated by this
Agreement, Sellers agree that they shall not, individually or in association
with or as an officer, principal, member, advisor, agent, partner, director,
stockholder, employee or consultant of, any Person, work on the acquisition or
development of any property or project, or engage in any line of business or
conduct, which is, directly or indirectly, competitive with or adverse to the
Business, or the business contemplated to be conducted by the Company and
Purchaser after the Closing, but limited to the properties or locations
generally described on Schedule 6.9 of the Company Disclosure Schedule and any
properties or locations that are surrounded by the Real Property or Leased Real
Property; provided, that the provisions of this Section 6.13 (b) shall not apply
to current surface mining leases or operations of Ranger or any of its
Affiliates in areas that are surrounded by the Real Property or Leased Real
Property, and further provided, that Ranger and any of its Affiliates shall be
permitted to pursue additions to or extensions of its current surface mining
leases or operations in areas that are surrounded by the Real Property or Leased
Real Property; and further provided, that the provisions of this Section 6.13
(b) shall not apply to coal reserves of approximately 350 acres in Quemahoning
and Stonycreek Townships, Somerset County, currently owned by Somerset Coal
Energy, LLC, in which each of Dinning and Corl own an equity interest.


(c)           Sellers agree and acknowledge that: (i) the provisions of this
Section  do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Purchaser; (ii) such provisions
contain reasonable limitations as to time, geographical area and scope of
activity to be restrained; and (iii) the consideration provided under this
Agreement, including any amounts or benefits provided under Article 2 of this
Agreement, is sufficient to compensate such Seller for the restrictions
contained in this Section.  Sellers each agree that they will not assert that,
and it should not be considered that, any provision of this Section is otherwise
void, voidable or unenforceable or should be voided or held unenforceable.  It
is the intention of the Parties that, if any court, arbitrator or tribunal
construes any provision or clause of this Section to be illegal, void or
unenforceable because of the duration of such provision or the area or subject
matter covered thereby, such court, arbitrator or tribunal shall reduce the
duration, area, or subject matter of such provision, and, in its reduced form,
such provision shall then be enforceable and shall be enforced.

 
39

--------------------------------------------------------------------------------

 



(d)           Each Seller agrees that (i) any breach by it of any of the
provisions contained in this Section would cause irreparable damage to the
Company and the Purchaser for which monetary damages and other remedies at law
may not be adequate, and (ii) Purchaser and the Company will be entitled to seek
a restraining order, an injunction, specific performance, or other form of
equitable or extraordinary relief from any court of competent jurisdiction to
restrain any threatened or further breach of this Section or to require such
Seller to perform its obligations under this Section, which right to equitable
or extraordinary relief will not be exclusive of, but will be in addition to,
all other remedies to which Purchaser and the Company may be entitled under this
Agreement, at law, or in equity (including, the right to recover monetary
damages).


Section 6.14  Estoppels.  The Company and Sellers shall use commercially
reasonable efforts to obtain estoppel letters, in form and substance reasonably
acceptable to Purchaser, from the lessors and lessees that are counterparties to
the Real Property Leases and Outleases, as applicable, set forth on Schedule
6.14 of the Company Disclosure Schedule.


Section 6.15  Pile Litigation.  Sellers shall obtain a full settlement and
release of any liability of Company or any Company Subsidiary arising out of or
in connection with  the litigation listed on Schedule 4.21 of the Company
Disclosure Schedule at no cost or expense to Company, the Company Subsidiary or
Purchaser.


Section 6.16  Green Energy Note Receivable.  Immediately after the Closing,
Sellers shall cause Green Energy Gas, LLC to pay in full the amount owing under
the debt obligation between Company and Green Energy Gas, LLC which equals
$110,000.00.


Section 6.17  Boyd Completion of detailed Real Property Schedule.  The parties
acknowledge that Schedule 4.14(b) will not have a detailed list of the tracts
constituting the Real Property at Closing, but instead will have a generic
description of a portion of the Real Property such that it is a list that
covers, specifically or generically, all of the Real Property on the maps
attached as Schedule 4.14(d) to the Company Disclosure Schedule.  As such,
Sellers shall cause John T. Boyd Company, Inc. to produce a full, detailed list
of the tracts constituting the Real Property, covering all of the items required
by Section 4.14(b), and that shall be tied to the tract numbers and names shown
on Schedule 4.14(d) to the Company Disclosure Schedule (“Substitute Schedule
4.14(b)”), within fifteen (15) days of the Closing at Sellers’ sole cost and
expense. Purchaser agrees that upon receipt of Substitute Schedule 4.14(b), the
same shall be accepted as a full and complete replacement for Schedule 4.14(b)
to the Company Disclosure Schedule as attached to this Agreement at Closing;
provided, however, that Substitute Schedule 4.14(b) shall not reduce or limit
the scope of the Real Property or Leased Real Property, which shall be equal to
the property ownership indicated on Schedule 4.14(d) and Schedule 4.14(b), at
Closing, it shall only provide additional, detailed information about the nature
and source of the Real Property and Leased Real Property.  To the extent
Substitute Schedule 4.14(b) limits in any way the Real Property or Leased Real
Property or notes any encumbrances, such limitations and encumbrances shall be
ignored for purposes of this Agreement.


Section 6.18  Resultant Management Group and John T. Boyd Payments.  Sellers
shall pay all amounts that may be owing by the Company or Company Subsidiary to
Resultant

 
40

--------------------------------------------------------------------------------

 

Management Group, L.L.C. and John T. Boyd Company, Inc., or any of their
Affiliates, arising out of services rendered, or agreements entered into, prior
to the Closing by Sellers, Company or Company Subsidiary, including any broker
commissions or other payments triggered by the consummation of the transactions
described herein (including under that Agremeent, dated November 6, 2008, as
amended and extended), and all analysis prepared in conjunction with the
marketing and sale of the Company and Company Subsidiary.


Section 6.19  Payoff of Indebtedness to Sellers.  All Indebtedness to Sellers
shall be paid in full, prior to transfer of the Shares at Closing to Purchaser,
by means of capital contributions by each Seller to the Company in the amount of
$289,084.02 (for a total payment by all Sellers to the Company of $1,156,336.08)
and payment by Company to each Seller of the amount set forth below by such
Seller’s name.  Such payments shall extinguish all Affiliate Debt of Company and
Company Subsidiary and all Indebtedness to Sellers.
 
Seller
 
Principal Balance
   
Accrued Interest
 
David L. Dinning
  $ 33,936.26        
Ronald A. Corl
  $ 176,653.16        
David C. Klementik
  $ 64,243.35        
Ranger Investment Company
  $ 290,720.02     $ 590,783.26  

 
 
ARTICLE 7
CONDITIONS
 
Section 7.1 Conditions to Each Party’s Obligations under the Agreement.  The
respective obligations of each Party to effect the transactions contemplated by
the Agreement shall be subject to the fulfillment or waiver in writing by mutual
agreement of the Parties at or prior to the Closing Date of the following
conditions:
 
(a) Any mandatory waiting period or required consent under any other applicable
Law shall have expired or been obtained except where the failure to observe such
waiting period or obtain a consent referred to in this clause (a) would not
reasonably be expected to delay or prevent the consummation of the transactions
contemplated by this Agreement or have an adverse effect on the expected
benefits of the transactions contemplated hereby to the Sellers or the
Purchaser.
 
(b) None of the Parties shall be subject to any decree, order or injunction of a
United States federal or state court or foreign court of competent jurisdiction,
which prohibits the consummation of the transactions contemplated by the
Agreement, and no statute, rule or regulation shall have been enacted by any
Governmental Authority which prohibits or makes unlawful the consummation of the
transactions contemplated by the Agreement.
 
(c) No action, suit, investigation or proceeding before any Governmental
Authority seeking to prevent or prohibit the consummation of the transactions
contemplated by the Agreement shall be pending.
 

 
41

--------------------------------------------------------------------------------

 


Section 7.2 Conditions to Obligations of the Company and the Sellers under the
Agreement.  The obligation of the Company and the Sellers to effect the
transactions contemplated by the Agreement shall be subject to the fulfillment
or waiver in writing by the Company and the Sellers at or prior to the Closing
Date of the following conditions:
 
(a) (i) The Purchaser shall have performed all of its covenants and agreements
contained in this Agreement required to be performed on or prior to the Closing
Date and (ii) the representations and warranties of the Purchaser contained in
this Agreement and in any document delivered in connection herewith,
disregarding any qualification by a Purchaser Material Adverse Effect or any
other materiality qualification for purposes of this Section 7.2(a), shall be
true and correct in all respects as of the Closing Date (except for
representations and warranties made as of a specified date, which must be true
and correct only as of the specified date).
 
(b) Since the date of this Agreement, there shall not have occurred any
Purchaser Material Adverse Effect.
 
(c) The Purchaser shall have made all deliveries required by Section 2.3(a) of
this Agreement.
 
Section 7.3 Conditions to Obligations of the Purchaser under the Agreement.  The
obligation of the Purchaser to effect the transactions contemplated by the
Agreement shall be subject to the fulfillment or waiver in writing by the
Purchaser at or prior to the Closing Date of the following conditions:
 
(a) (i) Each of the Sellers and the Company shall have performed all of their
respective covenants and agreements contained in this Agreement required to be
performed on or prior to the Closing Date and (ii) the representations and
warranties of the Sellers and the Company contained in this Agreement and in any
document delivered in connection herewith, , shall be true and correct in all
respects as of the Closing Date (except for representations and warranties made
as of a specified date, which must be true and correct only as of the specified
date).
 
(b) Since the date of this Agreement, there shall not have occurred any Company
Material Adverse Effect.
 
(c) Since the date of this Agreement, there shall not have occurred any Seller
Material Adverse Effect.
 
(d) Each of the Sellers and the Company shall have made all deliveries required
by Section 2.3(b) of this Agreement.
 
(e) The Company and Sellers shall have obtained all consents set forth on
Schedule 4.3 of the Company Disclosure Schedule.
 
(f) There shall not have been made or threatened by any Person any claim
asserting that such Person (a) is the holder or the beneficial owner of, or has
the right to acquire or to
 

 
42

--------------------------------------------------------------------------------

 

obtain beneficial ownership of, any stock of, or any other voting, equity, or
ownership interest in the Company or the Company Subsidiary or (b) is entitled
to all or any portion of the Purchase Price payable for the Shares.


(g) Purchaser shall have received unconditional and binding commitments to issue
policies of title insurance (“Title Commitments”) in form and substance
satisfactory to Purchaser, in its sole discretion.
 
(i) Each Title Commitment shall include the Title Insurer's requirements for
issuing its title policy, which requirements shall be met by the Company on or
before the Closing Date (including those requirements that must be met by
releasing or satisfying monetary Liens.
 
(ii) If any of the following shall occur (collectively, a “Title Objection”):
 
(a) any Title Commitment or other evidence of title or search of the appropriate
real estate records discloses that any party other than the Company has title to
the insured estate covered by the Title Commitment;
 
(b) any title exception is disclosed in Schedule B to any Title Commitment that
is not one of the Permitted Real Estate Encumbrances or one that Sellers
specifies when reviewing the Title Commitment provided by Purchaser as one that
the Company will cause to be deleted from the Title Commitment concurrently with
the Closing, including (A) any exceptions that pertain to Encumbrances securing
any loans that do not constitute an Assumed Liability and (B) any exceptions
that Purchaser reasonably believes could materially and adversely affect
Purchaser's use and enjoyment of the Real Property described therein; or
 
(c) any Survey discloses any matter that Purchaser reasonably believes could
materially and adversely affect Purchaser's use and enjoyment of the Real
Property described therein;
 
then Purchaser shall notify Sellers in writing (“Purchaser’s Notice”) of such
matters within ten (10) Business Days after receiving all of the Title
Commitment, Survey and copies of  recorded documents for the properties covered
thereby or within thirty (30) Business Days of receiving notice of a Title
Objection, whichever occurs first.
 
(iii) Sellers shall use their best efforts to cure each Title Objection and take
all steps required by the Title Insurer to eliminate each Title Objection as an
exception to the Title Commitment. Any Title Objection that the Title Company is
willing to insure over on terms acceptable to Sellers and Purchaser is herein
referred to as an “Insured Exception.”  The Insured Exceptions, together with
any title exception or matters disclosed by the Survey not objected to by
Purchaser in the manner aforesaid shall be deemed to be acceptable to Purchaser.
 

 
43

--------------------------------------------------------------------------------

 


(iv) Nothing herein waives Purchaser’s right to claim a breach of Section 4.14
or to claim a right to indemnification as provided in Section 9.2(a) if
Purchaser suffers Damages as a result of a misrepresentation with respect to the
condition of title to the Real Property.
 
(h) The satisfactory completion of all business, legal, environmental, title and
other due diligence by Purchaser and its representatives and agents.
 
(i) The execution by the Company and the relevant counterparty of leases for the
property described on Schedule 6.9 of the Company Disclosure Schedules in form
and substance acceptable to Purchaser;
 
(j) Delivery of fully executed Estoppels for the Real Property Leases and
Outleases scheduled on Schedule 6.14 of the Company Disclosure Schedules;
 
(k) A binding letter shall have been executed and delivered to Company and
Purchaser setting forth the terms of conversion to equity of all Indebtedness to
Sellers with such letter to be in the form of Exhibit 2.3(b)(viii) and payoff
letters for all other Debt of Company and Company Subsidiary;
 
(l) Delivery to Purchaser of a valid, binding and enforceable written
termination of any agreement between Unionvale Coal Company, on the one hand,
and Company or the Company Subsidiary, on the other shall have been delivered to
Purchaser; and
 
(m) Delivery to Purchaser of a valid, binding and enforceable agreement in form
acceptable for recordation, subordinating any rights of Green Energy Gas, LLC or
its Affiliates to drill and extract oil and gas within the areas depicted on
Schedule 4.14(d) to the Company Disclosure Schedule to the rights of Company and
Company Subsidiary to extract coal from the same areas.
 
ARTICLE 8
TERMINATION
 
Section 8.1 Termination by Mutual Consent.  This Agreement may be terminated at
any time prior to the Closing by the mutual written agreement of the Sellers and
the Purchaser approved by action of their respective stockholders or members, as
appropriate.
 
Section 8.2 Termination by the Sellers or the Purchaser.  At any time prior to
the Closing, this Agreement may be terminated by the Sellers or the Purchaser,
if:
 
(a) a United States federal or state court of competent jurisdiction or United
States Governmental Authority shall have issued an order, decree or ruling or
taken any other action (including the enactment of any statute, rule,
regulation, decree or executive order) permanently restraining, enjoining or
otherwise prohibiting the transactions contemplated by the Agreement and such
order, decree, ruling or other action (including the enactment of any statute,
rule, regulation, decree or executive order) shall have become final and
non-appealable; provided, however, that the Party seeking to terminate this
Agreement pursuant to this Section 8.2 shall
 

 
44

--------------------------------------------------------------------------------

 

have complied in all material respects with Section 6.2 and 6.3 and shall have
used its commercially reasonable efforts to remove such injunction, order or
decree; or


(b) the Closing shall not have occurred before October 31, 2011, unless, (i) in
the case a termination by the Sellers, either the Sellers or the Company, at
such time, is in breach of any representation, warranty, covenant or agreement
set forth in this Agreement such that the conditions set forth in Section 7.3(a)
shall not be satisfied, and (ii) in the case of a termination by the Purchaser,
the Purchaser, at such time, is in breach of any representation, warranty,
covenant or agreement set forth in this Agreement such that the conditions set
forth in Section 7.2(a) shall not be satisfied.
 
Section 8.3 Termination by the Sellers.  At any time prior to the Closing, this
Agreement may be terminated by the Sellers if there has been a breach by the
Purchaser of any representation, warranty, covenant or agreement set forth in
this Agreement or if any representation or warranty of the Purchaser shall have
become untrue.
 
Section 8.4 Termination by the Purchaser.  At any time prior to the Closing,
this Agreement may be terminated by the Purchaser if there has been a breach by
the Sellers or the Company of any representation, warranty, covenant or
agreement set forth in this Agreement or if any representation or warranty of
the Sellers or the Company shall have become untrue.
 
Section 8.5 Effect of Termination.  In the event of termination of this
Agreement pursuant to this Article 8, all rights and obligations of the Parties
shall terminate, except (i) the obligations of the Parties pursuant to Section
6.6 (Publicity), Section 6.7 (Expenses) and except for the provisions of Section
1.2 (Interpretation), this Section 8.5 (Effect of Termination), Section
11.1 (Notices), Section 11.2 (Assignment; Binding Effect), Section 11.3 (No
Third Party Beneficiaries), Section 11.4 (Entire Agreement), Section
11.6 (Governing Law); Section 11.7 (Headings), Section 11.8 (Waivers), Section
11.9 (Severability), Section 11.10 (Enforcement; Jurisdiction; Venue), Section
11.11 (Attorneys Fees), Section 11.12 (No Presumption) and Section 11.15 (No
Recourse), (ii) the obligations of the Parties pursuant to the Confidentiality
Agreement, and (iii) for rights and remedies under applicable Law with respect
to a breach of any representation, warranty, covenant, or agreement set forth in
this Agreement or to any other obligation of a Party with respect to this
Agreement or the transactions contemplated hereby.  Each Party’s right of
termination under Article 8 is in addition to any other rights it may have under
this Agreement or otherwise, and the exercise of a right of termination will not
be an election of remedies.
 
ARTICLE 9
INDEMNIFICATION AND CERTAIN TAX MATTERS
 
Section 9.1 Survival.  The Parties agree that the representations and warranties
of the Parties shall survive the Closing and terminate on the date which is
thirty-nine (39) months following the Closing Date, except that (a) the
representations and warranties contained in Article 3 and Sections 4.1
(Corporate Existence), 4.2 (Enforceability), 4.3 (No Breach; Consents;
Approvals), 4.4 (Capital Stock), 4.5 (Subsidiaries), 4.30 (No Brokers), 5.1
(Corporate Existence), 5.2 (Enforceability), 5.3 (No Breach; Approvals) and 5.4
(No Brokers) shall survive indefinitely and (b) the representations and
warranties contained in Sections 4.12 (Taxes) and 4.16
 

 
45

--------------------------------------------------------------------------------

 

(Environmental Matters) will survive the Closing Date until sixty (60) days
following expiration of the applicable statute of limitations (as may be
extended by agreement with any Governmental Authority).  The covenants of the
Parties shall survive the Closing and continue in perpetuity, unless terminated
earlier in accordance with the express terms of this Agreement.  Notwithstanding
the foregoing, any claims asserted in good faith with reasonable specificity (to
the extent known at such time) and in writing by notice from the non-breaching
party to the breaching party prior to the expiration date of the applicable
survival period shall not thereafter be barred by the expiration of the relevant
representation or warranty and such claims shall survive until finally resolved.


Section 9.2 Indemnification.
 
(a) Subject to the limitations set forth in this Article 9, from and after the
Closing Date, the Sellers, severally but not jointly, shall indemnify and hold
harmless, to the fullest extent permitted by Law, the Purchaser, the Company,
the Company Subsidiary and their respective officers, directors, direct and
indirect stockholders and members, employees and agents (collectively, the
“Purchaser Indemnitees”) from, against and in respect of all losses, including,
but not limited to, damages, lien amount, ordered penalties, fines, decrees,
court costs, taxes caused by any payment for Losses, liabilities, obligations,
interest or expenses (including, without limitation, reasonable attorneys’ fees
and expenses) (collectively, “Losses”) incurred by Purchaser Indemnitees as a
result of: (i) any breach of, or inaccuracy in, any representation or warranty
made by the Sellers or by the Company in this Agreement or any of the Company or
Sellers Disclosure Schedules or any other document executed in connection
herewith (or any alleged breach); (ii) any breach by the Company, Green Energy
Gas, LLC, Unionvale Coal Company or the Sellers of any covenant or agreement of
the Company or the Sellers in this Agreement or any of the Company or Sellers
Disclosure Schedules or any other document executed in connection herewith (with
respect to the Company, that is to be performed at or prior to the Closing); and
(iii) all Taxes of the Company and  the Company Subsidiary or relating to the
business of the Company and its the Company Subsidiary for all Pre-Closing Tax
Periods including, without limitation, any liability for Taxes that the Company
or the Company Subsidiary may have under Treasury Regulation Section 1.1502-6 or
any comparable provisions of foreign, state or local Law and any and all Taxes
of any person imposed on the Company arising under the principles of transferee
or successor liability or by contract, relating to an event or transaction
occurring in any Pre-Closing Tax Periods.
 
(b) Subject to the limitations set forth in this Article 9, from and after the
Closing Date, the Company and the Purchaser shall, jointly and severally,
indemnify and hold harmless, to the fullest extent permitted by Law, the Sellers
and its officers, directors, direct and indirect stockholders and members,
employees and agents (collectively, the “Seller Indemnitees”) from, against and
in respect of Losses incurred as a result of: (i) any breach of, or inaccuracy
in, any representation or warranty made by the Purchaser in this Agreement or
any other document executed in connection herewith; and (ii) any breach by the
Purchaser of any covenant or agreement of the Purchaser or the Company in this
Agreement or any other document executed in connection herewith (with respect to
the Company, that is to be performed after the Closing).
 
(c) For purposes of this Article 9, any inaccuracy in or breach of any
representation or warranty shall be determined without regard to any
materiality, Company Material Adverse
 

 
46

--------------------------------------------------------------------------------

 

Effect or other similar qualification contained in or otherwise applicable to
such representation or warranty, including use of the word “substantial”.


Section 9.3 Procedures.
 
(a) Any Person desiring indemnification under this Article 9 and entitled
thereto (an “Indemnified Party”) shall, within the relevant limitation period
provided for in Section 9.1, promptly upon becoming aware thereof, give written
notice thereof to the Party obligated to indemnify such Indemnified Party (such
notified Party, the “Responsible Party”).  Such notice by such Indemnified Party
shall state the amount of the claim, if known, and the method of computation
thereof, the nature of such claim and a reference to the provision of this
Agreement upon which such claim is based, all with reasonable particularity.
 
(b) If a claim, action, suit or proceeding by a Person other than a Party hereto
or its respective Affiliates (a “Third Party Claim”) is made against any
Indemnified Party, and if such Indemnified Party intends to seek indemnification
with respect thereto under this Article 9, such Indemnified Party shall promptly
notify, in writing, the Responsible Party of such claims; provided that the
failure to so notify shall not relieve the Responsible Party of its obligations
hereunder, except to the extent that the Responsible Party is actually
prejudiced thereby.
 
(c) The Responsible Party shall have thirty (30) days after receipt of such
notice to assume the conduct and control, at the expense of the Responsible
Party, of the settlement or defense thereof, and the Company and the Indemnified
Party shall cooperate with it in connection therewith; provided that the
Responsible Party shall permit the Indemnified Party to participate in such
settlement or defense through counsel chosen by such Indemnified Party and the
reasonable fees and expenses of such counsel shall be borne by the Indemnified
Party.  Notwithstanding the foregoing, the Responsible Party shall not be
entitled to assume control of the defense as to any matter, and if subject to
indemnification under this Article 9, shall pay the reasonable fees and expenses
of counsel selected and retained by the Indemnified Party, if: (i) the
Responsible Party does not undertake the defense of such Third Party Claim
within thirty (30) days after the receipt of the Indemnified Party’s notice of a
claim for indemnification hereunder; (ii) the claim for indemnification relates
to or arises in connection with any criminal proceeding, action, indictment,
allegations or investigation against the Indemnified Party; or (iii) the
Indemnified Party reasonably shall have concluded (upon written advice of its
counsel) that, with respect to such claims, the Indemnified Party and the
Responsible Party may have conflicting interests (collectively, the “Litigation
Control Conditions”).  If the Indemnified Party assumes the control of the
defense of such claim because the claim meets one or more of the Litigation
Control Conditions, the Indemnified Party shall have the right to assume control
of the defense of the claim but shall not thereby waive any right to
indemnification therefor pursuant to this Agreement.
 
(d) Notwithstanding any other provision of this Agreement, the Responsible Party
shall not enter into settlement of any Third Party Claim without the prior
written consent of the Indemnified Party, except as provided in this Section
9.3(d).  If a firm offer is made to settle a Third Party Claim without leading
to liability or the creation of a financial or other obligation on the part of
the Indemnified Party and provides, in customary form, for the unconditional
release of each Indemnified Party from all liabilities and obligations in
connection with such Third Party
 

 
47

--------------------------------------------------------------------------------

 

Claim and the Responsible Party desires to accept and agree to such offer, the
Responsible Party shall give written notice to that effect to the Indemnified
Party.  If the Indemnified Party fails to consent to such firm offer within ten
(10) days after its receipt of such notice, the Indemnified Party may continue
to contest or defend such Third Party Claim and in such event, the maximum
liability of the Responsible Party as to such Third Party Claim shall not exceed
the amount of such settlement offer.  If the Indemnified Party fails to consent
to such firm offer and also fails to assume defense of such Third Party Claim,
the Responsible Party may settle the Third Party Claim upon the terms set forth
in such firm offer to settle such Third Party Claim.  If the Indemnified Party
has assumed the defense pursuant to Section 9.3(c), it shall not agree to any
settlement without the written consent of the Responsible Party (which consent
shall not be unreasonably withheld or delayed).


(e) Any Action by an Indemnified Party on account of Losses which does not
result from a Third Party Claim (a “Direct Claim”) shall be asserted by the
Indemnified Party giving the Responsible Party reasonably prompt written notice
thereof, but in any event not later than ten (10) days after the Indemnified
Party becomes aware of such Direct Claim. The failure to give such prompt
written notice shall not, however, relieve the Responsible Party of its
indemnification obligations. Such notice by the Indemnified Party shall describe
the Direct Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Losses that have been or may be sustained by the Indemnified
Party. The Responsible Party shall have fifteen (15) days after its receipt of
such notice to respond in writing to such Direct Claim. The Indemnified Party
shall allow the Responsible Party and its professional advisors to investigate
the matter or circumstance alleged to give rise to the Direct Claim, and whether
and to what extent any amount is payable in respect of the Direct Claim and the
Indemnified Party shall assist the Responsible Party’s investigation by giving
such information and assistance (including access to the Company's premises and
Personnel and the right to examine and copy any accounts, documents or records)
as the Responsible Party or any of its professional advisors may reasonably
request. If the Responsible Party does not so respond within such fifteen (15)
day period, the Responsible Party shall be deemed to have rejected such claim,
in which case the Indemnified Party shall be free to pursue such remedies as may
be available to the Responsible Party on the terms and subject to the provisions
of this Agreement.  The Indemnified Party and Responsible Party agree that they
will each make available a senior official or representative with power to
bind  the respective parties in order to attempt, in good faith, to settle any
Direct Claim at least ten (10) days prior to the expiration of the fifteen (15)
day period after receipt of notice of any Direct Claim.
 
(f) Any Indemnified Party shall cooperate in all reasonable respects with the
Responsible Party and its attorneys in the investigation, trial and defense of
any Third Party Claim and any appeal arising therefrom and, at the expense of
the Responsible Party, shall furnish such books, records, information and
testimony, and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested in connection therewith.  Such
cooperation shall include access during normal business hours afforded to the
Responsible Party and its agents and representatives to, and reasonable
retention by the Indemnified Party of, books, records and information which have
been identified by the Responsible Party as being reasonably relevant to such
Third Party Claim, causing the Company
 

 
48

--------------------------------------------------------------------------------

 

to make available to the Sellers or its representative Tax Returns and related
work papers, and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.  The Parties shall cooperate with each other in any notifications to
insurers.


Section 9.4 Limitations on Indemnification Obligations.  The rights of the
Purchaser Indemnitees and the Seller Indemnitees to indemnification pursuant to
the provisions of Section 9.2 are subject to the following limitations:
 
(a) The amount of any and all Losses will be determined net of any amounts
actually recovered by the Indemnified Party under indemnification agreements or
arrangements with third parties or under insurance policies (net of
out-of-pocket costs of collecting such insurance proceeds) with respect to such
Losses (each such source named in this clause a “Collateral Source”).
 
(b) Each Indemnified Party shall (and shall cause its Affiliates to) use
commercially reasonable efforts to mitigate any claim for Losses that an
Indemnified Party asserts under this Article 9.
 
(c) Notwithstanding anything in this Agreement to the contrary, but subject to
Section 9.4(d):
 
(i) (A)  The Purchaser Indemnitees shall not be entitled to recover Losses
pursuant to Section 9.2(a)(i) until the total amount which the Purchaser
Indemnitees would recover under such Section (as limited by the other provisions
of Section 9.4) exceeds One Hundred Eighty Thousand Dollars ($180,000) (the
“Basket”) and then Seller shall be liable from the first dollar of Losses.
 
(B)  Subject to Section 9.4(d), the Purchaser Indemnitees shall not be entitled
to recover pursuant to Section 9.2(a)(i) an aggregate amount in excess
of  Twelve- Million Dollars ($12,000,000.00) (the “Cap”); provided, however,
that the Cap shall be reduced to (i) Ten Million Dollars ($10,000,000.00) as of
the beginning of the 18th month following the month in which the Closing Date
falls, and (ii) Seven Million Dollars ($7,000,000.00) as of the second
anniversary of the Closing Date.
 
(ii) (A)  The Seller Indemnitees shall not be entitled to recover Losses
pursuant to Section 9.2(b)(i) until the total amount which the Seller
Indemnitees would recover under such Section (as limited by the other provisions
of Section 9.4) exceeds the Basket and then Purchaser shall be liable from the
first dollar of Losses.
 
(B)  Subject to Section 9.4(d), the Seller Indemnitees shall not be entitled to
recover pursuant to Section 9.2(b)(i) an aggregate amount in excess of the Cap.
 
(d) The provisions of Section 9.4(c) shall not apply to (i) Losses incurred as a
result of a breach of any of the representations and warranties specifically
listed in Section 9.1(a), (ii) Losses asserted under Section 9.2(a)(ii),
9,2(a)(iii), or 9.2(b)(ii), or (iii) Losses arising out of the fraud, willful
misconduct or intentional misrepresentation of a Party.
 

 
49

--------------------------------------------------------------------------------

 


Section 9.5 Exclusive Remedy.  Notwithstanding anything else contained in this
Agreement to the contrary, after the Closing, except in the case of any
equitable remedies as provided in Section 11.10 or Section 6.13 (a)
indemnification pursuant to the provisions of this Article 9 shall be the
Parties’ exclusive remedy for any misrepresentation or breach of any warranty,
covenant or other provision contained in this Agreement or in any certificate
delivered pursuant hereto and (b) in furtherance of the foregoing, each Party
hereby waives, to the fullest extent permitted under applicable Law, any and all
rights, claims and causes of action it may have pursuant to this Agreement
against any Person arising under or based upon any Law, except pursuant to the
indemnification provisions set forth in this Article 9 and except for any
rights, claims or causes of action arising out of the fraud, willful breach, or
intentional misrepresentation of any Party.
 
Section 9.6  Treatment of Certain Indemnity Payments.  In the event that any
Purchaser Indemnitee makes a claim, following the notice procedures in Section
9.3(a), that it is entitled to receive a payment for Losses from the Sellers
pursuant to the Sellers’ obligations under this Article 9, Purchaser’s recourse
for payment of such Losses shall be, to the extent payments are outstanding
under the Purchase Price Note, to suspend payments thereunder in the amount of
the estimate of the Losses arising from the claim, which shall satisfy the
Sellers’ obligation with respect to such indemnification obligation, and the
Purchase Price Note shall be amended and restated to reflect such change in the
balance due thereunder if such Losses are agreed to by Sellers or finally
determined to be payable.  If such Losses are finally determined to not be valid
claims for indemnification, Purchaser shall make such suspended payments
promptly.  Purchaser agrees to move forward all indemnity claims and Third-Party
Claims giving rise to Losses or potential Losses in good faith and expeditiously
as possible to the extent it has control of the timing of resolution of such
claims.
 
Section 9.7Payment of Indemnity Payments. Except as otherwise provided in
Section 9.6, once Losses are agreed to by the Responsible Party or finally
determined to be payable pursuant to this Article 9, the Responsible Party shall
satisfy its obligations within fifteen (15) Business Days of such final,
non-appealable adjudication by wire transfer of immediately available funds. The
parties hereto agree that should an Indemnifying Party not make full payment of
any such obligations within such fifteen (15) Business Day period, any amount
payable shall accrue interest from and including the date of agreement of the
Indemnifying Party or final, non-appealable adjudication to but excluding the
date such payment has been made at a rate per annum equal to the lesser of the
maximum rate that may be charged under applicable Law or twice the prime rate as
published in the “Money Rates” section of the Wall Street Journal (“Prime
Rate”). Such interest shall be calculated daily on the basis of a three hundred
sixty five (365) day year and the actual number of days elapsed.
 
Section 9.8.  Limitation of Liability.  In no event shall any Seller, or
Purchaser, be responsible to the other(s) for incidental, special or
consequential damages, including without limitation, damages for loss of use,
revenues or profits, arising out of a default in the performance of any
obligations under this Agreement or any documents or instruments executed in
connection therewith.
 

 
50

--------------------------------------------------------------------------------

 



ARTICLE 10
TAX MATTERS
 
 
Section 10.1 Responsibility for Payment of Taxes.  The Sellers shall pay any
Taxes of the Company and the Company Subsidiary that are due and payable with
respect to any Pre-Closing Tax Period and any Pre-Closing Partial Tax
Period.  The Purchaser shall pay, or cause to be paid, any Taxes of the Company
and the Company Subsidiary that are due and payable with respect to any period
that begins after the Closing Date and the portion of any Straddle Period that
begins after the Closing Date.
 
Section 10.2 Responsibility for Filing Tax Returns.  After the Closing, the
Purchaser shall cause the Company and the Company Subsidiary to prepare and duly
file all income and franchise Tax Returns for the Company and the Company
Subsidiary that are required to be filed with respect to any Pre-Closing Tax
Periods and any Straddle Periods and Purchaser shall cause the Company and the
Company Subsidiary to prepare and duly file all other Tax Returns for the
Company and the Company Subsidiary that are required to be filed with respect to
any Pre-Closing Tax Periods and any Straddle Periods (all such income, franchise
and other Tax Returns, the “Pre-Closing and Straddle Tax Returns”).  Except to
the extent otherwise required by law, all Pre-Closing and Straddle Tax Returns
shall be prepared on a basis consistent with the past practices of the Company
and the Company Subsidiary.
 
Section 10.3 Cooperation on Tax Matters.
 
(a) The Purchaser, the Company and the Sellers shall cooperate fully, as and to
the extent reasonably requested by the other Party hereto, in connection with
the filing of Tax Returns pursuant to this Article 10 and any audit, litigation
or other proceeding with respect to Taxes.  Such cooperation shall include the
retention and (upon the other Party’s request) the provision of records and
information that are reasonably relevant to filing any Tax Return that pertains
to the Company or the Company Subsidiary, to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.  The Purchaser and the Company agree (A) to retain all books and
records with respect to Tax matters pertinent to the Company or any Company
Subsidiary relating to any taxable period beginning before the Closing Date
until the expiration of the statute of limitations (and any extensions thereof)
of the respective taxable periods, and to abide by all record retention
agreements entered into with any taxing authority, (B) to give the other Parties
hereto reasonable written notice prior to transferring, destroying or discarding
any such books and records and, if the other Party so requests, the Purchaser or
the Sellers, as the case may be, shall allow the other Party to take possession
of such books and records, and (C) make such books and records available after
the Closing for inspection and copying by the Sellers or any representative of
Sellers, at Sellers’ expense, during normal business hours of Purchaser, upon
reasonable request and reasonable notice.
 
(b) The Purchaser and the Sellers further agree, upon request, to provide the
other Party with all information that either Party may be required to report
pursuant to the Code and all Treasury Regulations promulgated thereunder.
 

 
51

--------------------------------------------------------------------------------

 



Section 10.4 Contests.  The Purchaser shall promptly notify the Sellers in
writing upon receipt by the Purchaser or any of its Affiliates of notice of any
pending or threatened Tax audits, examinations or assessments which may affect
any Tax liability for which the Sellers are liable or has an indemnification
obligation, provided that failure to comply with this provision shall not affect
the Purchaser’s right to payment or indemnification hereunder except to the
extent such failure impairs the Sellers’ ability to contest any such Tax
liabilities.  Such notice shall state the amount of the claim, if known, and the
method of computation thereof, the nature of such claim and a reference to the
provision of this Agreement upon which such claim is based, all with reasonable
particularity.  The Sellers shall have the sole right to (i) control and conduct
any such Tax audit or administrative or court proceeding relating to a
Pre-Closing Tax Period that has no effect on a subsequent period (and if any
such Tax audit or administrative or court proceeding has an effect on a
subsequent period, the Purchaser and the Sellers shall jointly control such Tax
audit or administrative or court proceeding), (ii) to employ counsel of its
choice at its expense, and (iii) settle, either administratively or after the
commencement of litigation, any such Tax audit or administrative or court
proceeding; provided, however, that the Sellers shall not compromise or settle
any such Tax audit or administrative or court proceeding if such compromise or
settlement could reasonably be expected to increase the Tax liability of the
Purchaser or any of its Affiliates in a tax period that begins after the Closing
Date without obtaining the prior written consent of the Purchaser, which consent
shall not be unreasonably withheld.  With respect to any Tax audit or similar
proceeding relating to a Straddle Period, the Purchaser and the Sellers shall
jointly control such audit or similar proceeding.  Neither the Purchaser nor any
of its Affiliates may agree to settle any tax claim which the Sellers are
responsible for or which settlement could reasonably be expected to increase the
Tax liability of the Sellers (or its beneficial owners) in respect of any
Pre-Closing Tax Period or Straddle Period without the prior written consent of
the Sellers, which consent shall not be unreasonably withheld.
 
Section 10.5 Straddle Period Allocation.  For purposes of this Agreement, in the
case of any Straddle Period, (i) the amount of any Taxes allocated to the
portion of such Straddle Period ending on the Closing Date shall (A) in the case
of ad valorem or property Taxes, be deemed to be the amount of such Taxes for
the entire Straddle Period multiplied by a fraction, the numerator of which is
the number of calendar days during the Straddle Period before and including the
Closing Date and the denominator of which is the total number of calendar days
in the Straddle Period, and (B) in the case of all other Taxes be determined
based on an interim closing of the books method as of the close of business on
the Closing Date and (ii) the amount of any Taxes allocated to the portion of
such Straddle Period beginning after the Closing Date shall be deemed to be the
amount of such Taxes for the entire Straddle Period less the amount of such
Taxes that is allocated to the portion of the Straddle Period that ends on the
Closing Date.
 
Section 10.6 Transfer Taxes.  All transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including any penalties and
interest) incurred in connection with this Agreement shall be shared equally
between Purchaser and Sellers..  The parties hereto will cooperate in the
preparation and filing of all necessary Tax Returns and other documentation with
respect to all such Taxes, fees and charges and each party will, and will cause
its Affiliates to, join in the execution of any such Tax Returns and other
documentation, in accordance with applicable law.
 

 
52

--------------------------------------------------------------------------------

 



Section 10.7 Treatment of Indemnity Payments.  The Parties shall treat any
indemnity payments made under this Agreement as an adjustment to the Purchase
Price for Tax purposes.
 
Section 10.8 Termination of Tax Agreements.  The Sellers will cause any Tax
sharing agreement, Tax indemnity agreement or similar arrangement to be
terminated, effective as of the Closing Date, to the extent that any such
agreement related to the Company or the Company Subsidiary, and after the
Closing Date, The Sellers will indemnify the Company and each Company Subsidiary
from liability under any such agreement or arrangement.
 
Section 10.9 Payment of Indebtedness to Sellers.  The payment of Indebtedness to
Sellers that will occur at Closing will be treated by the Company and all of the
Parties as having occurred prior to the purchase and sale of the Shares
contemplated by this Agreement.
 
 
ARTICLE 11
GENERAL PROVISIONS
 
Section 11.1 Notices.  Any notice required to be given hereunder shall be
sufficient if in writing, and sent by Personal delivery or overnight courier
service (with proof of service), addressed as follows:
 


(a)   if to the Sellers after the Closing:
 
James W. Cooper
210 East Main Street
Ligonier, PA 15658
Tel: (724) 238-6601
Fax: (714) 238-4585
jimcooper@unionvalecoal.com
 
Green Energy Gas, LLC
139 Barclay Street
P.O. Box 955
Somerset, PA 15501
Tel: (814) 233- 4650
Attn: David L. Dinning

 
53

--------------------------------------------------------------------------------

 

with a copy to:


Bradley E. Smith, Esq.
McCann Garland Ridall & Burke
816 Ligonier Street, Suite 600
P. O. Box 1039
Latrobe, PA 15650
Tel: (724) 539-7996
Fax: (724) 539-1887
bsmithmgrb@comcast.net


(b)   if to the Company following the Closing, or if to the Purchaser at any
time:
 
AK Steel Natural Resources, LLC
9227 Centre Pointe Drive
West Chester, Ohio 45069
(513) 425-5000
Attention:          Al Ferrara
Chris Ross
David C. Horn, Esq.
Joseph C. Alter, Esq.
E-Mail:             david.horn@aksteel.com
joe.alter@aksteel.com


with a copy to:
 


Frost Brown Todd LLC
250 West Main Street, Suite 2800
Lexington, KY 40507
Attention:         Warren J. Hoffmann
E-Mail:             whoffmann@fbtlaw.com


or to such other address as any Party shall specify by written notice so
given.  Any such notice shall be deemed to have been delivered and received (a)
in the case of Personal delivery, on the date of such delivery, or (b) in the
case of a nationally-recognized overnight courier who guarantees next Business
Day delivery, on the next Business Day after the date when sent.
 
Section 11.2 Assignment; Binding Effect.  Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
Parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other Party; provided, however, that the Purchaser may
assign this Agreement and any or all rights, or obligations hereunder
(including, without limitation, the Purchaser’s rights to seek indemnification
hereunder) to any Affiliate of the Purchaser.  Subject to the foregoing, no
assignment shall relieve the Purchaser from any obligations hereunder.  Upon any
such permitted assignment, the references in this Agreement to the Purchaser
shall also apply to such assignee unless the context
 

 
54

--------------------------------------------------------------------------------

 

otherwise requires.  This Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective successors and permitted assigns.


Section 11.3 No Third Party Beneficiaries.  Except as otherwise provided in
Article 9 of this Agreement, notwithstanding anything else contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer on any Person other than the Parties hereto any claims,
rights, remedies, obligations or liabilities under or by reason of this
Agreement.  The representations and warranties in this Agreement are the product
of negotiations among the Parties hereto and are for the sole benefit of the
Parties.  Persons other than the Parties hereto, the Purchaser Indemnitees and
the Seller Indemnitees may not rely upon the representations and warranties in
this Agreement.  Any breach of such representations and warranties are subject
to waiver by the Parties hereto without notice or liability to any other
Person.  Without limiting the foregoing, it is expressly agreed that, except as
otherwise provided in Article 9 of this Agreement, no employee of any of the
Parties to this Agreement, except for Dinning in his capacity as a Seller, or
other Person shall have any rights or remedies pursuant to this Agreement
(including any right of employment or any right under any employee benefit
plan), and no Person is intended to be a third party beneficiary thereunder.
 
Section 11.4 Entire Agreement.  This Agreement, the Purchase Price Note, the
Guarantee, the Confidentiality Agreement and any other agreements contemplated
hereby constitute the entire agreement among the Parties with respect to the
subject matter hereof and supersede all prior agreements and understandings
among the Parties with respect thereto (including the Non-Binding Term Sheet
Regarding Proposed Acquisition of Solar Fuel Company, Inc., dated as of August
17, 2011).  No addition to or modification of any provision of this Agreement
shall be binding upon any Party hereto unless made in writing and signed by all
Parties.  The terms of this Agreement supersede and terminate any disclaimer of
representations, or disclaimers of liability arising under representations and
warranties included in the Confidentiality Agreement or in any other agreement.
 
Section 11.5 Amendments.  This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the Parties.
 
Section 11.6 Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to its
conflicts of laws rules.
 
Section 11.7 Headings. Headings of the Articles and Sections of this Agreement
are for the convenience of the Parties only, and shall be given no substantive
or interpretative effect whatsoever.
 
Section 11.8 Waiver.  Any term or condition of this Agreement may be waived at
any time by the Party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by the Party waiving such term or condition.  No waiver by any Party of any term
or condition of this Agreement, in any one or more instances, shall be deemed to
be or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
 

 
55

--------------------------------------------------------------------------------

 
 
Section 11.9 Severability.  Any term or provision of this Agreement which is
invalid or unenforceable shall be ineffective to the extent of such invalidity
or unenforceability without rendering invalid or unenforceable the remaining
terms and provisions of this Agreement.  If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable, and the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated by the Agreement are fulfilled to the fullest extent possible.
 
Section 11.10 Enforcement; Jurisdiction; Venue.
 
(a) The Parties agree that irreparable damage would occur if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that, in
addition to any other remedy to which they are entitled at law or in equity, the
Parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement.
 
(b) All proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby shall be heard and determined exclusively in
any federal court sitting in Allegheny County, Pennsylvania; provided, however,
that if such court does not have jurisdiction over such action, such action
shall be heard and determined exclusively in the Court of Common Pleas of
Allegheny County, Pennsylvania.  Consistent with the preceding sentence, each
Party hereto hereby irrevocably submits with regard to any such proceeding
relating to this Agreement or any of the transactions contemplated hereby for
itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid court and agrees that it will not bring
any action relating to this Agreement or any of the transactions contemplated
hereby in any court other than the aforesaid court and to accept service of
process in any manner permitted by such court.  Each Party irrevocably waives,
and agrees not to assert, by way of motion, as a defense, counterclaim or
otherwise, in any action or proceeding with respect to this Agreement, (i) any
claim that it is not personally subject to the jurisdiction of the above named
court for any reason other than the failure to lawfully serve process, (ii) any
claim that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such court (whether through service
of notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (iii) to the fullest extent
permitted by the applicable Law, any claim that (A) the action or proceeding in
such court is brought in an inconvenient forum, (B) the venue of such action or
proceeding is improper or (C) this Agreement, or the subject matter of this
Agreement, may not be enforced in or by such court.
 
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND
 

 
56

--------------------------------------------------------------------------------

 

CERTIFICATIONS IN THIS SECTION 11.10(b).


(c) The Sellers and Purchaser hereby consent and agree that service of any
process, summons, notice or document made through the notice provisions with
respect to the Sellers or Purchaser, as applicable, set forth in Section
11.1 shall be effective service of process for any suit or proceeding in
connection with this Agreement or the transactions contemplated hereby.
 
Section 11.11 Attorneys’ Fees.  If any breach occurs under this Agreement, the
non-prevailing party in any litigation arising therefrom shall pay to the
prevailing party its reasonable attorneys’ fees and legal costs incurred in
enforcing or attempting to enforce this Agreement or enforcing its rights
hereunder, to the fullest extent allowed by the laws of the State of Delaware.
 
Section 11.12 No Presumption.  Each Party has agreed to the use of the
particular language in the provisions of this Agreement, and any questions of
doubtful interpretation shall not be resolved by any rule or interpretation
against the draftsman, but rather in accordance with the intention of the
Parties with respect thereto, having due regard to the benefits and rights
intended to be conferred upon the Parties and the limitations and restrictions
upon such rights and benefits intended to be provided.
 
Section 11.13 Disclosure Schedules.  The Parties acknowledge and agree that in
the event of any inconsistency between the statements in the body of this
Agreement and those in the the Sellers Disclosure Schedule and the Company
Disclosure Schedule (each a “Disclosure Schedule”) (other than an exception
expressly set forth as such in the Disclosure Schedules with respect to a
specifically identified representation or warranty), that statements in the body
of this Agreement will control.
 
Section 11.14 Further Assurances.  The Sellers shall, at any time and from time
to time on and after the Closing Date, upon request by Purchaser, take or cause
to be taken such actions and execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered, such instruments, documents, transfers and
conveyances as may be required for the conveying, transferring, assigning and
delivering of the Shares to Purchaser and compliance with the other covenants
set forth herein.
 
Section 11.15 No Recourse.  This Agreement may only be enforced against, and any
claim or cause of action based upon, arising out of, or related to this
Agreement may only be brought against an entity that is expressly named herein
as a Party and then only with respect to the specific obligations set forth
herein with respect to such Party.  Except to the extent a named Party to this
Agreement (and then only to the extent of the specific obligations undertaken by
such named Party in this Agreement and not otherwise), no past, present or
future director, officer, employee, incorporator, member, partner, stockholder,
Affiliate, agent, attorney or their respective Affiliates shall have any
liability (whether in contract or tort) for any one or more of the
representations, warranties, covenants, agreements or other obligations or
liabilities of any one or more of the Sellers or the Purchaser under this
Agreement (whether for indemnification or otherwise) or for any claim based on,
in respect of, or by reason of, the transactions contemplated by the Agreement
other than claims for fraud, willful misconduct or intentional
misrepresentation.
 

 
57

--------------------------------------------------------------------------------

 


Section 11.16 Time of the Essence.  With regard to all dates and time periods
set forth or referred to in this Agreement, time is of the essence.
 
Section 11.17 Counterparts.  This Agreement may be executed in two or more
counterparts (including by means of facsimile or e-mail signature pages), each
of which shall be deemed to be an original, but all of which together shall be
deemed to be one and the same instrument.
 
Section 11.18 Independent Significance.   The Parties intend that each
representation, warranty, and covenant contained in this Agreement shall have
independent significance.  If any Party has breached any representation,
warranty, or covenant, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the Party has not
breached shall not detract from or mitigate the fact that the Party is in breach
of the first representation, warranty or covenant.
 
Section 11.19 Disclosure Schedules.  Nothing in the Company or Sellers
Disclosure Schedules shall be deemed adequate to disclose an exception to a
representation or warranty made unless the Company or Sellers Disclosure
Schedules identifies the exception with reasonable particularity and reasonably
describes the relevant facts.  Without limiting the generality of the foregoing,
the mere listing (or inclusion of a copy) of a document or other item shall not
be deemed adequate to disclose an exception to a representation or warranty made
herein (unless the representation or warranty has to do with the existence of
the document or other item itself.)
 


 [SIGNATURE PAGE FOLLOWS]

 
58

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement and caused the same
to be duly delivered on their behalf on the date first written above.


SELLERS:
 
/s/ David L. Dinning
   
David L. Dinning
         
/s/ Ronald A. Corl
   
Ronald A. Corl
         
/s/ David C. Klementik
   
David C. Klementik
               
RANGER INVESTMENT COMPANY
       
By: 
/s/ James W. Cooper
 
Name: 
James W. Cooper
 
Title: 
President
           
COMPANY:
 
SOLAR FUEL COMPANY, INC.
       
By: 
/s/ Ronald A. Corl
 
Name: 
Ronald A. Corl
 
Title: 
President
           
PURCHASER:
 
AK STEEL NATURAL RESOURCES, LLC
       
By: 
/s/ Albert E. Ferrara, Jr.
 
Name: 
Albert E. Ferrara, Jr.
 
Title: 
President
     







59

Signature Page - SPA